DEVON JORDAN TAYLOR V. STATE OF MARYLAND
           Case No. 2190, September Term, 2016; S.O.B. Docket, 11/16/2017
                                Opinion by Harrell, J.

                                      HEADNOTES

APPELLATE PROCEDURE – PRESERVATION – MARYLAND RULE 4-325(e) –
SUBSTANTIAL COMPLIANCE

The Court of Special Appeals held that a challenge to a trial court’s allegedly erroneous
jury instruction was preserved for appellate review where the party alleging the error
complied substantially with Maryland Rule 4-325(e). The trial judge included an
unrequested anti-CSI effect jury instruction (at the dawn of Maryland’s anti-CSI effect
jurisprudence when Evans v. State, 174 Md. App. 549, 570-71 922 A.2d 620, 632-33
(2007), was the sole reported opinion on the subject), which instruction he had given in
prior cases, and then asked counsel whether there were any additions or exceptions to the
given instructions. Taylor asserted a blanket objection to the court’s anti-CSI effect jury
instruction. The trial judge noted Taylor’s objection, but did not request a further
explanation from Taylor as to his grounds. The appellate court inferred that the trial judge
and counsel were conversant with Evans, including its concern that such an instruction
might be problematic if it operated “ultimately to relieve the State of its burden of
persuasion in a criminal case.” The trial judge appeared to comprehend the thrust of
Taylor’s exception within the context of Evans. Taylor’s general objection, while not
specifying the grounds, complied with the purpose of Md. rule 4-325(e) in these particular
circumstances.
POST CONVICTION – BELATED APPEAL – DIRECT APPEAL

Belated appeals have been permitted when a timely direct appeal was attempted, but
thwarted by the action of State officials, or when a defendant is denied an appeal through
no fault of his own. The Uniform Post-Conviction Procedure Act contemplates that belated
appeals insure remedially that a defendant receive a full appellate review of his or her case
as if his or her appeal had been timely and properly pursued. The Court of Special Appeals
concluded that a belated appeal, granted as post-conviction relief, restores the opportunity
for the retrospective application of case law decided after the trial in question.
POST CONVICTION – CRIMINAL PROCEDURE – ANTI CSI EFFECT JURY
INSTRUCTION – HARMLESS ERROR

The Court of Special Appeals held that the trial judge’s anti-CSI effect jury instruction fell
within the prohibited circumstances staked-out in Robinson v. State, 436 Md. 560, 580, 84
A.3d 69, 81 (2014), Stabb v. State, 423 Md. 454, 31 A.3d 922 (2011), and Atkins v. State,
421 Md. 434, 26 A.3d 979 (2011). Although the trial judge erred by giving preemptively
a CSI effect instruction, the Court was satisfied beyond a reasonable doubt that the error
was harmless. There was a direct eyewitness identification of Taylor by the victim as the
perpetrator, which we have found in many cases to be sufficient unto itself to permit a jury
to find guilt beyond a reasonable doubt. Any fingerprint or DNA evidence connecting
Taylor to the crime scene (although none was offered) would have bolstered the victim’s
testimony, but would have been cumulative and thus not essential in the State meeting its
burden of proof.
Circuit Court for Wicomico County
Case No. 22-K-07-000921
                                                   REPORTED

                                      IN THE COURT OF SPECIAL APPEALS

                                                 OF MARYLAND

                                                     No. 2190

                                              September Term, 2016

                                    ______________________________________


                                           DEVON JORDAN TAYLOR

                                                         v.

                                            STATE OF MARYLAND


                                    ______________________________________

                                         Wright,
                                         Kehoe,
                                         Harrell, Glenn T., Jr.
                                               (Senior Judge, Specially Assigned),

                                                      JJ.
                                    ______________________________________

                                               Opinion by Harrell, J.
                                    ______________________________________

                                         Filed: April 2, 2018
                             “Lucy, you got some ‘splainin’ to do.”1

                                                         Desi Arnaz (as Ricky Ricardo) to
                                                         Lucille Ball, “I Love Lucy.”
                                                         (CBS, 1951-57)


       Appellant, Devon Taylor, condemns the Circuit Court for Wicomico County for

abusing its discretion during his 4 December 2008 criminal trial. The principal vehicle of

abuse was the giving preemptively and sua sponte by the trial judge of an “anti-CSI effect”2

instruction to the jury, which had the now asserted effect of relieving the State of meeting

its high burden of proof. As a result, he maintains that the instruction invaded the province

of the jury and deprived him of a fair trial. Moreover, the trial judge abused his discretion

further by “coercing the jury to come to a verdict,” and by relying impermissibly on certain

considerations in sentencing Taylor.

       Appellee, the State of Maryland, responds that Taylor failed to preserve properly

his challenge to the CSI effect jury instruction because his objection “failed to state

distinctly the matter to which he objected and the grounds of the objection,” as required by

Md. Rule 4-325(e). Furthermore, the State maintains that the trial judge adhered to the




       1
          This sums-up the challenge for each appellate judge as he/she puts pen to paper
(or fingers to keyboard) when composing an opinion. The opinion in the present case
requires rather a lot of “splainin.”
        2
          This instruction will be referred hereafter sometimes as a “scientific evidence
instruction,” “CSI jury instruction,” “CSI effect jury instruction,” or as “anti-CSI effect
jury instruction.” “CSI” stands for “Crime Scene Investigation,” referring to the TV crime
show of the same name where the role of forensic evidence is emphasized. See Atkins v.
State, 421 Md. 434, 456, 26 A.3d 979, 991 (2011) (Harrell, J. concurring).
language of the Maryland Pattern Jury Instructions (MPJI) when instructing the jury

regarding the unanimity requirement, and sentenced properly Taylor.

       At the end of the day, although we shall hold that the trial judge abused his discretion

in propounding to the jury the CSI effect instruction, the error was harmless, beyond a

reasonable doubt, on this record. Moreover, we hold that Taylor waived his challenge to

the trial judge’s continuing deliberation instruction to the jury. Finally, the trial court did

not abuse its discretion in considering evidence of Taylor’s adult and juvenile records

during sentencing. Consequently, we affirm the judgment of the circuit court.

                                             The Facts

       The following evidence was adduced by the State at trial. On the morning of 13

June 2008, the victim was alone in her apartment in Salisbury. At approximately 1:00 a.m.,

someone knocked on her front door. She opened the door “just a crack” and saw a nude

man masturbating, while standing to the left on her patio and looking at, but not facing

directly, her. As she was shutting the door, the man tried unsuccessfully to push his way

in. The victim locked the door and dialed 9-1-1. The man broke the lock on the door and

entered the apartment. He wore only a t-shirt hanging around his neck, which he pulled

over the lower part of his face upon entering the apartment. The shirt, according to the

victim, fell to his neck and revealed his full face during the encounter.

       The victim ran to her kitchen and retrieved a 12-inch knife. The man approached

her and “grabbed or touched her arm” holding the knife. She was able to twist her arm

free, which, in the process, caused the knife to make contact with the intruder, without



                                              2
inflicting apparent injury.3 The victim was able to see clearly the man’s face because her

living room lights, and possibly her kitchen lights, were on during the encounter in the

apartment.

       The man backed-off when the knife touched him. Then, he noticed the victim’s

purse on the kitchen counter. He seized the purse, containing the victim’s wallet, and fled

the apartment. The victim testified that the incident lasted “three to four minutes.”

       Officer Baker arrived at the scene at 1:03 a.m., shortly after the man fled. He

observed “golf-ball sized holes or dents” in the victim’s apartment door. The victim told

Officer Baker that the intruder was “medium skinned with no tattoos or scars, and that he

had a grey t-shirt around his neck.”4 The officer did not seize the knife from the crime

scene for forensic testing.

       Later, Detective Corporal Richard Kaiser became the lead investigator regarding the

incident. During his review of the police case file compiled to that point, he noticed that

the apartment door had not been processed for fingerprints or the holes/dents photographed.

Detective Kaiser contacted the property manager for the apartment complex and learned

that a maintenance person had replaced the victim’s door, moving her former door to

another apartment in the complex. He went to the location of the “suspect” door and dusted

its knob for prints. No usable fingerprints were recovered. Detective Kaiser noted also

that the door had several large “golf ball size[d]” dents in it. He too did not seize the


       3
         Officer Eric Baker, of the Salisbury Police Department, testified that the victim
told him later that she did not think that the knife touched the man.
       4
         Officer Baker wrote in his notes that the victim told him the man was wearing a
“white tee shirt.”
                                             3
victim’s kitchen knife5 for forensic examination nor attempt to secure any fingerprints from

inside the apartment.

       On 12 July 2008, one month after the incident, Detective Scott Elliott requested the

victim look at a photo array to see if she could identify anyone as the person who exposed

himself to and robbed her. She identified Taylor after “4 seconds.”

       The State charged Taylor in the circuit court with first, third, and fourth-degree

burglary, attempted second-degree rape, robbery, second-degree assault, indecent

exposure, malicious destruction of property, and theft less than $100. At the close of the

evidence at his trial, during jury instructions, the following occurred:

       [The Court to the jury]: There is no legal requirement that the State offer
       scientific evidence as part of its case, such as DNA, fingerprinting, blood
       typing, fiber analysis, hair follicle analysis, or anything of that nature.[6]

                              *               *              *

                                  [At the close of all instructions]

       [The Court to counsel]: Any additions or exceptions?

       [Taylor’s Counsel]: We would except, [y]our Honor.

       [The Court]: Yes.

                              *               *              *

       [Taylor’s Counsel]: Your honor, I would just except to the Court’s scientific
       evidence instruction.

       [The Court]: All right.



       5
           Detective Kaiser opined that he did not believe the knife had any evidentiary value.
       6
           Neither party requested the instruction.
                                                  4
       The jury convicted Taylor of all charges, save attempted second-degree rape.7 The

trial court “sentenced [Taylor] to [seventeen] years for count one, first-degree burglary; ten

years for count four, robbery; and three years for count seven, indecent exposure. The

sentences were to run consecutively, for a total of [thirty] years executed time. The

remaining convictions merged.”

       No appeal was filed timely. Appellant filed a pro se petition for post-conviction

relief on 9 June 2016, alleging that his trial attorney’s performance was ineffective and

prejudiced Taylor’s rights by failing to “file both a notice of appeal and an application for

review of his sentence by a three-judge panel.” On 1 December 2016, Taylor’s recently-

acquired post-conviction public defender (joined by the State and accepted by the circuit

court) entered into “a consent order that [among other forms of relief] allowed [Taylor] to

file a belated notice of appeal [from his 2008 conviction] and [an] application for review

of his [2008] sentence in exchange for waiving his right to pursue any further post-

conviction relief.” Accordingly, Taylor filed, on 29 December 2016, a Notice of Appeal.

This is the posture in which the matter reaches us.

       In this appeal, Appellant frames the following questions:

       I.       Did the trial court err when propounding to the jury an anti-CSI effect
                instruction;
       II.      Did the trial court commit reversible error by coercing the jury to
                come to a verdict; and
       III.     Did the trial court consider evidence impermissibly in sentencing
                Taylor to thirty years executed time where the sentencing guidelines
                called for 1-5 years?



       7
           The State dismissed the attempted second-degree rape charge.
                                               5
                                              Analysis

         I.   The CSI Effect Jury Instruction.

                  a. Appellant’s Argument.

       Taylor maintains that the trial judge committed reversible error when, over Taylor’s

objection, he propounded preemptively and spontaneously a CSI effect instruction to the

jury. Relying on Stabb v. State, 423 Md. 454, 31 A.3d 922 (2011) and Atkins v. State, 421
Md. 434, 26 A.3d 979 (2011), Taylor asserts that the trial judge’s CSI effect jury instruction

invaded the province of the jury, relieved the State of its burden of proof, and deprived

Taylor of his right to a fair trial. Although Taylor’s trial occurred in 2008 (before the Court

of Appeals decided Stabb and Atkins), the case is before us as a belated appeal from his

convictions because of the consent order granting his post-conviction petition, which

transmogrified the proceeding into a direct appeal from the final judgment entered by the

circuit court in December 2008. Stabb and Atkins, therefore, should compel us to hold that

the instruction administered here was an abuse of the trial court’s discretion, based either

on a contemporary application to this appeal of the CSI effect cases decided after Taylor’s

2008 trial or a retrospective application of that case law, as permitted by Allen v. State, 204
Md. App. 701, 42 A.3d 708 (2012).

       In response to the State’s non-preservation argument, Taylor protests that he

preserved the CSI effect jury instruction issue by objecting timely to the court’s scientific

evidence instruction. Taylor urges, alternatively, that should we hold inadequate his

objection as not in strict compliance with Md. Rule 4-325(e), we ought to hold his effort



                                              6
sufficient to have complied substantially with the rule. If all else fails, Taylor asserts that

we should consider his contention under plain error review.

                  b. Appellee’s Arguments.

       The State argues that Taylor failed to preserve his objection to the CSI effect jury

instruction for appellate review. Under Md. Rule 4-325(e), Taylor was obliged to “state[]

distinctly the matter to which the party objects and the grounds of the objection.” Taylor

fell short of that mark because he offered the trial court no explication of the grounds for

his objection to the CSI effect jury instruction. Moreover, substantial compliance with Md.

Rule 4-325(e) by making only a general objection cannot be adequate because, at the time

of Taylor’s trial, the trial judge did not have the benefit of the holdings and reasoning of

Stabb and Atkins to appreciate that what he did may not have been appropriate on the trial

record before him. Thus, “it is unfair to hold the trial court to that standard, when under

Evans v. State[, 174 Md. App. 549, 922 A.2d 620 (2007)], [(the only reported appellate

case on this area of law at the time of Taylor’s trial)] the instruction was proper.” The State

maintains that Taylor’s case, as a belated appeal, is not a direct appeal. Thus, Allen v. State

is inapplicable to our analysis of this proceeding.

       The State contends finally that, even if this Court were to find the CSI effect jury

instruction challenge preserved, the error, if any, was harmless. The complained-about

missing forensic evidence, i.e., Taylor’s DNA or fingerprints linking him to the crime

scene, was not essential to the State’s case-in-chief meeting the standard of guilt proven

beyond a reasonable doubt.



                                              7
                 c. Preservation.

       Maryland Rule 4-325(e), governing objections to jury instructions, states:

       No party may assign as error the giving or the failure to give an instruction
       unless the party objects on the record promptly after the court instructs the
       jury, stating distinctly the matter to which the party objects and the grounds
       of the objection. Upon request of any party, the court shall receive objections
       out of the hearing of the jury. An appellate court, on its own initiative or on
       the suggestion of a party, may however take cognizance of any plain error in
       the instructions, material to the rights of the defendant, despite a failure to
       object.

This rule “makes clear that an objection to a jury instruction is not preserved for review

unless the aggrieved party makes a timely objection after the instruction is given and states

the specific ground of objection thereto.” Gore v. State, 309 Md. 203, 207, 522 A.2d 1338,

1339 (1987) (emphasis added). While “general” objections may be sufficient to preserve

appellate arguments in some contexts, i.e., the admissibility of evidence, see Md. Rule 4-

323(a),8 Md. Rule 4-325(e) requires a distinct and specific objection to a jury instruction

to preserve the challenge for appeal. See Newcomb v. Owens, 54 Md. App. 597, 603, 459
A.2d 1130, 1134 (1983). The principal reason for this standard is


       8
       Md. Rule 4-323(a) provides that:
     An objection to the admission of evidence shall be made at the time the
     evidence is offered or as soon thereafter as the grounds for objection become
     apparent. Otherwise, the objection is waived. The grounds for the objection
     need not be stated unless the court, at the request of a party or on its own
     initiative, so directs. The court shall rule upon the objection promptly. When
     the relevancy of evidence depends upon the fulfillment of a condition of fact,
     the court may admit the evidence subject to the introduction of additional
     evidence sufficient to support a finding of the fulfillment of the condition.
     The objection is waived unless, at some time before final argument in a jury
     trial or before the entry of judgment in a court trial, the objecting party moves
     to strike the evidence on the ground that the condition was not fulfilled.
(Emphasis added).
                                             8
       to enable the trial court to correct any inadvertent error or omission in the
       oral charge, as well as to limit the review on appeal to those errors which are
       brought to the trial court’s attention.’ In this manner, the trial judge is
       afforded ‘an opportunity to amend or supplement his charge if he deems an
       amendment necessary.’ Succinctly put, then, the rule is designed to afford
       the trial judge and opposing counsel ample opportunity to be informed of the
       nature and grounds of the exception.

Sergeant Co. v. Pickett, 283 Md. 284, 288, 388 A.2d 543, 546 (1978).

       Although Taylor objected timely to the trial judge’s CSI effect instruction by stating,

“Your honor, I would just except to the Court’s scientific evidence instruction,” he failed

to state any explicit grounds for his objection. Thus, we must hold that Taylor’s objection

failed to comply strictly with Md. Rule 4-325(e).

       Taylor’s first fallback position is that we should find his challenge preserved

nonetheless under the standard of substantial compliance with the rule.             To show

substantial compliance with Md. Rule 4-325(e):

       There must be an objection to the instruction; the objection must appear on
       the record; the objection must be accompanied by a definite statement of the
       ground for objection unless the ground for objection is apparent from the
       record[,] and the circumstances must be such that a renewal of the objection
       after the court instructs the jury would be futile or useless.

Gore, 309 Md. at 209, 522 A.2d at 1341 (emphasis added). No ground need be stated

“where the record makes clear that all parties and the court understood the reason for the

objection.” Exxon Corp. v. Kelly, 281 Md. 689, 694 n. 6, 381 A.2d 1146, 1149 n. 6 (1978).

In the limited and unique context of this case, we believe that the judge could infer

reasonably the grounds for Taylor’s objection, consistent with his appellate argument.




                                              9
       Taylor’s trial took place on 4 December 2008. At the time, the only guidance (in a

then uncluttered area of Maryland jurisprudence) regarding CSI effect jury instructions was

Evans v. State.9 We infer that the trial judge and trial counsel were aware of Evans.

       Evans and his co-defendant, Antwan Peaks, were convicted on heroin possession-

related charges. Evans, 174 Md. App. at 552, 922 A.2d at 622. Evans’ and Peaks’

convictions were grounded on the eyewitness testimony of a police officer who was

conducting the relevant undercover narcotics purchase. Evans, 174 Md. App. at 555, 922

A.2d at 624. During Evans’ trial, the judge instructed the jury:

       During this trial, you have heard testimony of witnesses and may hear
       argument of counsel that the State did not utilize a specific investigative
       technique or scientific tests. You may consider these facts in deciding
       whether the State has met its burden of proof. You should consider all of the
       evidence or lack of evidence in deciding whether a defendant is guilty.
       However, I instruct you that there is no legal requirement that the State
       utilize any specific investigative technique or scientific test to prove its case.
       Your responsibility as jurors is to determine whether the State has proven,
       based on the evidence, the defendants’ guilt beyond a reasonable doubt.

Evans, 174 Md. App. at 570-71, 922 A.2d at 632-33 (emphasis added). Peaks objected to

the instruction, noting that “‘[he had] not previously seen this instruction given in the

Circuit Court for Baltimore City. . . .’ The objection, duly noted by the court, was

overruled.” Evans, 174 Md. App. at 564, 922 A.2d at 629. Evans failed, however, to object

to the CSI effect jury instruction on his own behalf or join Peaks’ objection. We held

“[Evans’] failure to raise such issue in the trial court precludes us from such consideration



       9
         Atkins v. State and Robinson v. State criticized subsequently, but did not overrule,
Evans v. State. See Robinson v. State, 436 Md. 560, 573-76, 84 A.3d 69, 77-79 (2014);
Atkins v. State, 421 Md. 434, 449-51, 26 A.3d 979, 987-88 (2011).
                                              10
on appeal.” Evans, 174 Md. App. at 566, 922 A.2d at 630. In what amounted to considered

dicta, however, we proceeded to analyze the appropriateness of the CSI effect jury

instruction. Id.

       In considering the propriety of the instruction, we explained that the absence of

forensic evidence, i.e., photographic or video evidence of the actual heroin sale transaction,

was not material in assessing whether the State fulfilled its burden of proof. Evans, 174
Md. App. at 570-71, 922 A.2d at 633. Although the admission of such evidence would

have “made the discharge of the jury’s duty easier,” the evidence the State did adduce was

sufficient. Id. Moreover, we commented that the instruction was “a correct statement of

the law, was applicable to the facts in the case and was not fairly covered by other

instructions given[,]” and the “robust and vehement closing arguments of counsel . . .

warranted [further] giving the instruction.” Evans, 174 Md. App. at 570, 922 A.2d at 632.

Although Evans spoke approvingly of the CSI effect instruction given there, the court

ruminated that such an instruction might be problematic if it operated “ultimately, to relieve

the State of its burden of persuasion in a criminal case.” State v. Evans, 278 Md. 197, 207,

362 A.2d 629, 635 (1976).” Thus, our second inference is that the circuit court and defense

counsel here understood the foregoing to be the ground for Taylor’s objection, consistent

with his later appellate assertions.




                                             11
       There is a strong presumption that trial judges know the law.10 See State v. Chaney,

375 Md. 168, 181, 825 A.2d 452, 459 (2003). Evans, coupled with the particular

circumstances of this direct appeal (on which we shall amplify later), enable us to infer

that the trial judge appreciated the grounds for Taylor’s objection. Thus, Taylor’s objection

preserved adequately for appellate review the question of the claimed error of the giving

of the CSI effect instruction, satisfying the underlying purpose of Md. Rule 4-325(e). See

Pickett, 283 Md. at 289, 388 A.2d at 546.

       Case law considering the preservation of a question for appeal is vast. The majority

of the cases deal primarily with wholly un-objected-to-instructions11 or a trial irregularity

that was objected to at one point, but which went un-noticed when the same or similar

irregularly repeated itself later in the trial.12 We find the following cases, however,

persuasive in our consideration of the sufficiency of Taylor’s objection.




       10
          The trial judge in this case indicated that he had given this CSI effect jury
instruction in other cases. We do not know from this record, however, how frequently it
was given or whether objections were interposed on those prior occasions.
       11
          See Miller v. State, 380 Md. 1, 843 A.2d 803 (2004); Jones v. State, 229 Md. 472,
184 A.2d 809 (1962); Tichnell v. State, 287 Md. 695, 415 A.2d 830 (1980); Malaska v.
State, 216 Md. App. 492, 88 A.3d 805 (2014); Robinson v. State, 209 Md. App. 174, 58
A.3d 514 (2012); Somers v. State, 156 Md. App. 279, 846 A.2d 1065 (2004); Myerberg,
Sawyer & Rue v. Agee, 51 Md. App. 711, 446 A.2d 69 (1982); Huff v. State, 23 Md. App.
211, 326 A.2d 198, cert. denied, 273 Md. 721 (1974); White v. State, 8 Md. App. 51, 258
A.2d 50 (1969), cert. denied, 257 Md. 736 (1970); Mason v. State, 18 Md. App. 130, 305
A.2d 492 (1973).
       12
           Horton v. State, 226 Md. App. 382, 130 A.3d 1002 (2016); Chaney v. State, 42
Md. App. 563, 402 A.2d 86 (1979), rev’d on other grounds, 304 Md. 21, 497 A.2d 152
(1985); Randolph v. State, 193 Md. App. 122, 996 A.2d 907 (2010); Morrow v. State, 47
Md. App. 296, 423 A.2d 251 (1980), aff’d, 293 Md. 247, 443 A.2d 108 (1982).
                                             12
       In Moats v. Ashburn, involving a predecessor to Md. Rule 4-325(e),13 “the trial

judge issued instructions to the jury, which prompted an objection from [Moats].” 60 Md.

App. 487, 492, 483 A.2d 791, 794 (1984). Moats’ objection was: “Just for the record your

Honor, I make an objection to the instruction on the unavoidable accident.” Id. Ashburn

asserted that “this exception to the instruction was insufficient because [Moats] failed to

specify to the trial court the portion of the instruction to which they objected and the basis

or ground upon which the objection was made.” Id. We disagreed, finding that there was

substantial compliance with the predecessor to Md. Rule 4-325(e) because “[Moats]

specifically objected to the portion of the trial court’s instructions dealing with the

unavoidable accident.” Id. The record made clear that the parties and court understood the

reason for the objection: “that the facts of the case did not fit the instruction.” Ashburn, 60
Md. App. at 492-93, 483 A.2d at 794.

       In Kissinger v. State, 117 Md. App. 372, 374, 700 A.2d 795, 796 (1997), we found

Kissinger’s objection preserved for appeal,14 which stated:


       13
           Compare Md. Rule 2-520(e) (1984) ([i]f a party has an objection to any portion
of any instruction given, or to any omission therefrom, or the failure to give any instruction,
he shall before the jury retires to consider its verdict make such objection stating distinctly
the portion or omission, or failure to instruct to which he objects and the ground of his
objection.), with Md. Rule 4-325 (e) (2017)(No party may assign as error the giving or the
failure to give an instruction unless the party objects on the record promptly after the court
instructs the jury, stating distinctly the matter to which the party objects and the grounds
of the objection).
        14
           The trial judge instructed the jury that
        The Defendant did not testify in this case. The Defendant has an absolute
        constitutional right not to testify. The fact that the Defendant did not testify
        must not be held against the Defendant. It must not be considered by you in
        any way or even be discussed by you.
Kissinger v. State, 117 Md. App. 372, 374, 700 A.2d 795, 796 (1997).
                                              13
       Your honor, I want to make an exception to one of your instructions that
       wasn’t requested and you gave and I am not going to argue it, but I am going
       to make my exception. You instructed the Jury about inferences with respect
       to someone testifying. That was not an instruction that anybody requested
       and it’s an instruction that I never requested.

(Emphasis added). This objection was not “distinct” as required under Md. Rule 4-235(e).

Kissinger, 117 Md. App. at 375, 700 A.2d at 796. It was clear, however, that Kissinger

was referring “to that [instruction] which informed the jury not to draw any inferences from

the defendant’s failure to testify.” Id. We noted that it appeared evident to the trial judge

what Kissinger was objecting to because the trial judge acknowledged by stating “‘Okay.

You have your exception.’” Id. We explained that

       counsel told the court that he had not requested the instruction, which is the
       only reason he could give to the court for his objection. The instruction was
       not erroneous and, consequently, there was nothing that the court could do at
       that point to overcome appellant’s objection. Further elaboration and
       objection would have been futile and useless.

Id.

       In Sergeant Co. v. Pickett, Pickett noted several exceptions to the court’s failure to

include certain requested instructions. 283 Md. at 286, 388 A.2d at 545. Pickett asserted,

“I would take exception to [the] failure of the Court to instruct the jury on plaintiff’s

requested instruction one . . . two . . . three . . . four . . . six . . . and ten, unavoidable

consequences.” Id. The judge denied Pickett’s exceptions as to all save number six, noting

“All right. I will give six . . . I don’t think [ten] is applicable to this one. I will give six.”

Pickett, 283 Md. at 286-87, 388 A.2d at 545 (1978). The appellate court found the

objections preserved because they satisfied the purpose of the precursor rule to Md. Rule



                                               14
4-325(e),15 i.e., to allow the trial judge “an opportunity to amend or supplement his charge

if he deems an amendment necessary.” Pickett, 283 Md. at 288, 388 A.2d at 546 (quoting

State v. Wooleyhan Transport Co., 192 Md. 686, 689-90, 65 A.2d 321, 322 (1949)). We

held that

       appellants did not confine their objection to a simple reference to the prayer
       by number . . . . Counsel mentioned ‘unavoidable (sic) consequences,’
       which, when coupled with a mere cursory reading of the proffered
       instruction, was sufficient to identify for the trial judge the nature and ground
       of the objection. That the court fully comprehended the legal contention
       being offered by appellants and also regarded further argument unnecessary
       is manifest from its measured response: ‘I don’t think it is applicable to this
       one.’ . . . Here, further exposition by appellants’ counsel of the ‘ground’ for
       the principle of law reflected by the instruction would have been both
       fruitless and unnecessary insofar as the rule was concerned. Once the trial
       court had signified that it comprehended the precise point being asserted . .
       . the requirements of the rule had been met. At a minimum, this certainly
       represented substantial compliance with Rule 554 d and e, and, we hold, was
       therefore sufficient to preserve the issue for appellate review.

Pickett, 283 Md. at 289-90, 388 A.2d at 546-47 (emphasis added).

       In a more recent and relevant analysis of the sufficiency of an objection in Samba

v. State, the trial judge, at the State’s request, charged the jury with a CSI effect

instruction.16 206 Md. App. 508, 513, 49 A.3d 841, 844 (2012). Samba objected “because


       15
           Compare Md. Rule 554 d (1978) (if a party has an objection to any portion of any
instruction given, or to any omission therefrom, or the failure to give any instruction, he
shall before the jury retires to consider its verdict make such objection stating distinctly the
portion or omission, or failure to instruct to which he objects and the ground of his
objection), with Md. Rule 4-325 (e) (2017)(No party may assign as error the giving or the
failure to give an instruction unless the party objects on the record promptly after the court
instructs the jury, stating distinctly the matter to which the party objects and the grounds
of the objection.).
        16
           The judge instructed:
        During this trial you have heard testimony of witnesses and may hear
        arguments of counsel that the State did not utilize a specific investigative
                                              15
[he thought] that the general instructions on reasonable doubt, amount of proof, number of

witnesses, and the like cover that.” Brief for Appellee at 4, Samba, 206 Md. App. 508, 49
A.3d 841, (No. 1895), 2011 WL 5566181 at *5. The State challenged, on appeal, Samba’s

objection asserting that it failed to comply with Md. Rule 4-325(e), thus rendering his

appellate question unpreserved. Samba, 206 Md. App. at 529, 49 A.3d at 853 (2012). We

disagreed because “appellant’s objection was similar to the defense objection in Atkins that

the pattern instruction on reasonable doubt ‘sufficiently covered’ the objectives of the

“anti-CSI effect” instruction, which the Court of Appeals treated as having preserved that

jury instruction challenge for appellate review.” Samba, 206 Md. App. at 530, 49 A.3d 854

(citing Atkins, 421 Md. at 441 n. 5, 26 A.3d 979).

       The judge in the present case administered, sua sponte, the CSI effect jury

instruction and then asked counsel whether there were “any additions or exceptions,”

prompting Taylor’s timely objection. Taylor iterated “Your honor, I would just except to

the Court’s scientific evidence instruction,” to which the trial judge stated “all right.” The

purpose of Md. Rule 4-325(e) is “to afford the trial judge and opposing counsel ample

opportunity to be informed of the nature and grounds of the exception” such to allow the

court an opportunity to address the deficiency. Pickett, 283 Md. at 288, 388 A.2d at 546.

The trial court, like the judge in Pickett, appeared to comprehend the thrust of Taylor’s


     technique or scientific test. However, I instruct you that there is no legal
     requirement that the State utilize any specific investigative technique or
     scientific test to prove this case. Your responsibility as jurors is to determine
     whether the State has proven based solely on the evidence presented the
     defendant’s guilt beyond a reasonable doubt.
Samba v. State, 206 Md. App. 508, 513, 49 A.3d 841, 844 (2012).
                                             16
exception within the context of Evans. Notably, this was also not the first occasion for this

judge to give such an instruction. Moreover, the judge did not request a further explanation

from Taylor as to his grounds.

       We noted in Kissinger that counsel’s general objection was adequate to preserve the

appellate issue raised because the trial judge acknowledged Kissinger’s objection.

Kissinger, 117 Md. App. at 374, 700 A.2d at 796. Counsel’s explanation in Kissinger (that

the instruction was not requested by any party) was the only reason he could give the court

for his objection. Id. The instruction in Kissinger was not erroneous, a misstatement of

law, or overtly prejudicial. Analogously, the trial judge here acknowledged affirmatively

Taylor’s objection and, by not asking for further explanation, acknowledged implicitly also

that he was aware that Taylor was objecting to the appropriateness of the CSI effect

instruction.

       Taylor’s general objection was specific to the court’s sua sponte CSI effect

instruction. The judge, after acknowledging that he had given this instruction in earlier

cases, stated that he believed it was warranted here because it “has been generated by the

evidence, and perhaps will be argued by [Taylor] concerning scientific evidence. Or lack

thereof.” (emphasis added).      Taylor’s objection put the trial judge on notice of his

dissatisfaction with the instruction. It does not strain credulity to imagine, from his conduct

of the defense, that Taylor’s counsel wanted to impress on the jury that the State had not

met its burden of proof because it lacked forensic evidence; however, the judge’s

instruction minimized that argument and could be interpreted as implying that such a void

was of no legal consequence.

                                              17
       As noted previously, the trial judge and the parties here had only Evans and the

judge’s prior practice of giving this same or similar instruction to guide them. Although

Stabb and Atkins took a different view than Evans regarding CSI effect messages and

Atkins distinguished Evans, Evans was “it” at the time of Taylor’s 2008 trial.17

       Consequently, we conclude that Taylor’s objection at trial complied substantially

with Md. Rule 4-325(e). See Watts v. State, No. 17, September Term, 2017, ___ Md. ___

(2018). Therefore, we shall view the trial judge’s giving of the jury instruction under an

abuse of discretion standard. Stabb, 423 Md. 454, 465, 31 A.3d 922, 928 (2011). The

abuse of discretion standard explains that:

       a ruling reviewed under an abuse of discretion standard will not be reversed
       simply because the appellate court would not have made the same ruling.
       The decision under consideration has to be well removed from any center
       mark imagined by the reviewing court and beyond the fringe of what that
       court deems minimally acceptable.

King v. State, 407 Md. 682, 697, 967 A.2d 790, 799 (2009).

       The Sixth Amendment18 and Article 21 of the Maryland Declaration of Rights19

grant to criminal defendants not only the right to effective assistance of counsel, but also

“the right to a fair trial, which includes a requirement that trial judges refrain from making


       17
          The academic research on the so-called “CSI effect” was even more thin at the
time of Evans and Taylor’s trial than it was at the time of Atkins and Stabb. See infra
n.25.
       18
          The Sixth Amendment provides: “In all criminal prosecutions, the accused shall
enjoy the right ... to have the Assistance of Counsel for his defense.” U.S. Const. amend.
VI. The right is applicable to the states through the Fourteenth Amendment. Gideon v.
Wainwright, 372 U.S. 335, 343, 83 S. Ct. 792 (1963).
       19
          Article 21 of the Maryland Declaration of Rights declares: “That in all criminal
prosecutions, every man hath a right to . . . be allowed counsel[.]” Taylor v. State, 428 Md.
386, 399 n. 8, 51 A.3d 655, 662 n. 8 (2012).
                                              18
statements that may influence improperly the jury.” Stabb, 423 Md. at 463, 31 A.3d at 927.

Moreover, “Article 23 of the Maryland Declaration of Rights provides [also], in relevant

part, that the Jury shall be the Judges of the Law, as well as of fact . . . ,” which limits trial

judges from giving jury instructions that comment on evidence properly before the jury.

Stabb, 423 Md. at 463-64, 31 A.3d at 927 (citing Gore, 309 Md. at 210, 522 A.2d at 1341).

Thus, “a defendant has the right to be tried by a fair and impartial jury,” Md. Dec. of Rts.

Art. 21, and the “‘jury is the exclusive judge of the fact[s].’” Atkins, 421 Md. at 443, 26

A.3d at 983 (quoting Gore, 309 Md. at 210, 522 A.2d at 1341 (citing Md. Dec. of Rts. Art.

23)). In that process, trial judges occupy an authoritative position, such that they:

       should be exceedingly careful in any remarks made by [them] during the
       progress of a trial, either in passing upon evidence or ruling upon prayers,
       and should carefully refrain, either directly or indirectly, from giving
       expression to an opinion upon the existence or not of any fact, which should
       be left to the finding of the jury . . . .

Gore, 309 Md. at 212, 522 A.2d at 1342 (quoting Elmer v. State, 239 Md. 1, 10-11, 209
A.2d 776, 782 (1965)). Md. Rule 4-325(c), assisting a trial court in delivering jury

instructions, whether given sua sponte or requested by a party, provides:

       The court may, and at the request of any party shall, instruct the jury as to
       the applicable law and the extent to which the instructions are binding. The
       court may give its instructions orally or, with the consent of the parties, in
       writing instead of orally. The court need not grant a requested instruction if
       the matter is fairly covered by instructions actually given.

Md. Rule 4-325(c) is not entirely self-contained, however. Gunning v. State, 347 Md. 332,

347, 701 A.2d 374, 381 (1997). Evans v. State, interpreted Md. Rule 4-325(c)

       as requir[ing] the trial court to give a requested instruction under the
       following circumstances: (1) the requested instruction is a correct statement
       of the law; (2) the requested instruction is applicable under the facts of the

                                               19
        case; and (3) the content of the requested instruction was not fairly covered
        elsewhere in the jury instruction actually given.

333 Md. 660, 691, 637 A.2d 117, 132 (1994). Stabb explained that an improper jury

instruction in the context of an anti-CSI effect message is one that operates to relieve the

state of its burden to prove a criminal defendant’s guilt beyond a reasonable doubt. Stabb,
423 Md. at 464, 31 A.3d at 928 (citing Evans, 278 Md. at 207, 362 A.2d at 635).

                  d. Direct Appeal v. Belated Appeal: Does It Make a Difference to the
                     Law To Be Applied Here?

        As noted earlier, on 1 December 2016, “post-conviction counsel [and the State and

the circuit court] entered into a consent order allowing [, among other things, Taylor] to

file a belated notice of appeal and application for review of his sentence in exchange for

waiving his right to pursue any further post-conviction relief under the Maryland Uniform

Post-Conviction Procedure Act.” Taylor contends that, under the consent order, the present

case should be treated as a direct appeal, which relates-back to when a timely appeal should

have been taken in 2008 and running through the present, and, on that basis, he is entitled

to the benefit of Stabb and Atkins. The State counters that, between 2008 and 2016, “[t]his

case was not on direct review . . . this belated appeal is a post-conviction remedy, coming

before this Court by way of a consent order from the post-conviction court.” According to

the State, therefore, we must review Taylor’s jury instruction error contentions under Evans

only.

        Although there is not much serious consideration in Maryland cases regarding

whether a “belated appeal” is a direct appeal, we think that the State’s assertion is incorrect.

“[A] new rule for the conduct of criminal prosecutions is to be applied retroactively to all

                                              20
cases, state or federal, pending on direct review or not yet final” and where the issue has

been preserved. Griffith v. Kentucky, 479 U.S. 314, 328, 107 S. Ct. 708 (1987); see also

Allen, 204 Md. App. at 721, 42 A.3d at 720.

       Generally, post-conviction proceedings, under the Uniform Post-conviction

Procedure Act20 (the Act), are not unto themselves a means in which direct appellate review

is given in such a proceeding, Kelly v. Warden, Maryland Penitentiary, 243 Md. 717, 718,

222 A.2d 835, 836 (1966), however:

       It was early established that [the Act] was procedural only and did not create
       new substantive rights not given before its passage by habeas corpus, coram
       nobis or other writs available at common law. State v. McCray, 267 Md. 111,
       132-133, 297 A.2d 265[, 275] (1972); Jordan v. State, 221 Md. 134, 140,
       156 A.2d 453[, 456] (1959); State v. D’Onofrio, 221 Md. 20, 28-29, 155
A.2d 643[, 647] (1959) . . . [Exceptions exist at common law] to the general
       rule that a post[-]conviction proceeding may not serve merely as an appeal,
       Cheeseboro v. Warden [Of the Maryland Penitentiary], 224 Md. 660, 661,
       168 A.2d 181 (1961), and was not designed to review the regularity of
       judicial proceedings as an alternative to appeal[.] Warrington v. Warden [Of
       the Maryland Penitentiary], 222 Md. 601, 604, 159 A.2d 360, 362 (1960) . .
       . In certain circumstances, therefore, the lower courts have granted belated
       appeals under post-conviction procedures, and [our] appellate courts have
       entertained them.

Wilson v. State, 284 Md. 664, 671–72, 399 A.2d 256, 260 (1979).                “There exists,

[therefore,] no rule [] preventing courts from providing belated appeals as a remedy under

the [Act].” Garrison v. State, 350 Md. 128, 139, 711 A.2d 170, 175 (1998) (citing Wilson,




       20
            Md. Code (2001, 2008 Repl. Vol.,), §§ 7-101-301 of the Criminal Procedure
Article. See also Md. Rule 4-331 (1)(B) “); (1) on motion filed within one year after the
later of . . . (B) the date the court received a mandate issued by the final appellate court to
consider a direct appeal from the judgment or a belated appeal permitted as post-
conviction relief.” (emphasis added).
                                              21
284 Md. at 672, 399 A.2d at 260) (emphasis added).21 Belated appeals have been permitted

when “‘a timely direct appeal was attempted, but thwarted by the action of State officials,’”

Wilson, 284 Md. at 672, 399 A.2d at 260 (quoting Sewell v. Warden, 235 Md. 615, 618,

200 A.2d 648, 649 (1964)) (the Court granted a belated direct appeal from a post-

conviction on issues not raised on direct appeal because the failure to raise such issues was

due to appellate counsel’s incompetence), or when a defendant is denied an appeal through

no fault of his own. 22 Beard v. Warden, 211 Md. 658, 661, 128 A.2d 426, 427 (1957); see



       21
           The lineage of “belated” or “delayed” (as referred to historically) appeals is traced
to the Supreme Court’s decision in Dowd v. U.S. ex rel. Cook, 340 U.S. 206, 209, 71 S. Ct.
262, 264 (1951); see also Wilson v. State, 284 Md. 664, 673, 399 A.2d 256, 261 (1979)
(utilizing delayed and belated appeal interchangeably). Dowd held, in the context of a
habeas corpus proceeding, that Dowd was entitled to a delayed appeal where it was
determined that, after his conviction of murder in state court, the State denied him his right
of appeal in violation of the Fourteenth Amendment. The Court of Appeals explicated in
Beard v. Warden Of The Maryland Penitentiary, 211 Md. 658, 661, 128 A.2d 426, 427
(1957), that “[i]f the applicant did all that he could to note an appeal in due time and was
prevented from making the appeal effective as he claims, he is entitled to a delayed appeal.”
(citing Coates v. State, 180 Md. 502, 504, 25 Md. A.2d 676 (1942); see also Fisher v.
Warden of Md. Penitentiary, 230 Md. 612, 615, 185 A.2d 198, 200 (1962) (recognizing
that a party is entitled to a delayed appeal if a State official interferes with a party’s original
appeal).
        In a post-conviction case, the Court of Appeals in State v. Shoemaker, 225 Md. 639,
640-41 171 A.2d 468, 469 (1961), granted Shoemaker a delayed appeal because the
accused’s attorney did nothing to perfect Shoemaker’s direct appeal. Wilson noted that the
“Shoemaker exception to the general rule with respect to delayed or belated appeals has
been recognized both by this Court and the Court [of Appeals].” 284 Md. at 673, 399 A.2d
at 261 (emphasis added). Moreover, Shoemaker’s inherent effect “is that the post-
conviction court ha[s] the authority to grant a belated appeal in the circumstances and that
the appellate court ha[s] the authority to entertain the appeal granted.” Id. Thus, a belated
or delayed appeal began as a common law phenomenon, and is now authorized in the
Maryland Uniform Post-Conviction Procedure Act. See Garrison v. State, 350 Md. 128,
143, 711 A.2d 170, 177 (1998).
        22
            See State v. Brown, 235 Md. 401, 407, 201 A.2d 852, 855 (1964); State v. Cox,
10 Md. App. 211, 214, 269 A.2d 106 , 108 (1970); McCoy v. Warden, 1 Md. App. 108,
                                                22
also Creighton v. State, 87 Md. App. 736, 738, 591 A.2d 561, 563 (1991) (“Belated appeals

have been allowed where it is shown that the defendant requested an appeal, but either his

request was not honored or an appeal noted was summarily dismissed because of (1)

actions or omissions by State officials, (2) actions or omissions by trial counsel; (3) actions

or omissions by appellate counsel; or (4) State laws that violate due process.” (citations

omitted)); Waters v. State, 76 Md. App. 548, 553, 547 A.2d 665, 668 (1988).

       The Act contemplates that belated appeals insure remedially that a defendant

receives a full review of his or her case as if his or her appeal had been pursued timely and

properly. Wilson, 284 Md. at 676, 399 A.2d at 263 (“In light of the legislative scheme

apparent in the Uniform Post-Conviction Procedure Act, we believe that it contemplates

that an accused be granted a belated appeal as a remedy to obtain full appellate review of

his allegations of error, constitutional in scope, and neither finally litigated nor waived,

when he has been denied his entitled appellate review of his claims due to improper action

of his appellate counsel. We think that [the Act] entitles the petitioner to a belated appeal

as a remedy to insure that the accused obtain as full a review as if his appeal had been

properly pursued.”).23




121, 227 A.2d 375, 385 (1967); Schaedler v. Warden, 1 Md. App. 25, 29, 226 A.2d 684,
686 (1967).
       23
          Garrison, discussing Garrigan v. Superintendent, 218 Md. 662, 665, 146 A.2d
431, 433 (1958), noted that Garrigan’s case was remanded to determine whether he was
misinformed by his incarcerators regarding the time permitted to file his direct appeal.
Garrison, 350 Md. at 140, 711 A.2d at 176. If so, “and [Garrigan] reasonably relied upon
that [mis-]information, . . . he should be granted a direct belated appeal.” Id. (emphasis
added).
                                              23
       We conclude that a belated appeal, granted as post-conviction relief, restores the

availability of appeal within the meaning of Griffith. See Griffith. 479 U.S. at 321 n.6, 107
S. Ct. at 712 n.6 (a case has reached finality when “a judgment of conviction has been

rendered, the availability of appeal exhausted, and the time for a petition for certiorari

elapsed or a petition for certiorari finally denied. (citing United States v. Johnson, 457 U.S.
537, 542 n.8, 102 S. Ct. 2579, 2583 n.8 (1982)). We view the applicability of the law

existing at the time a belated appeal is granted (restoring the timeliness of the appeal) no

different than if post-conviction court were to grant a new trial.

                          i. Moreover - Allen v. State.

       Even if the State’s argument had heft, Taylor is entitled to the benefit of Stabb and

Atkins under the retrospectivity basis approved by Allen v. State because of our resolution

of the preservation question. In Allen v. State, we addressed the conundrum whether Atkins

and Stabb apply to cases “decided” before Atkins and Stabb were decided and, if so, under

what circumstances. Allen’s trial on a charge of possession of cocaine with intent to

distribute began on 4 February 2011. Allen, 204 Md. App. at 703, 42 A.3d at 710. At the

close of all evidence, the trial judge instructed the jury, at the State’s request, employing

an “anti-CSI” instruction similar to the one given by the trial judges in Atkins and Stabb:

       during the trial you’ve heard testimony and you may hear argument of
       counsel that the State did not utilize a specific investigative technique or
       techniques or scientific tests, I instruct you that there’s no legal requirement
       that the State utilize any specific investigative technique or scientific test to
       prove its case.

Id. Allen was convicted on 7 February 2011. Allen, 204 Md. App. at 705, 42 A.3d at 711.

On appeal, Allen contended that the instruction was improper under Atkins (decided on 18

                                              24
August 2011) and Stabb (decided on 22 November 2011). Allen, 204 Md. App. at 706, 42

A.3d at 711. The State, on the other hand, “while conceding that with the hindsight of

Atkins and Stabb[] it may have been error for the court to issue the instruction challenged

here, asserts that those cases should be applied only prospectively and not to convictions .

. . rendered before those cases were decided.” Id. (internal quotation marks omitted). After

reviewing case law addressing the prospective/retrospective application of common law

changes in criminal law,24 we concluded that Atkins and Stabb applied to Allen’s case

retrospectively because there was no final disposition in Allen’s case at the time those cases

were decided, and the question of the propriety of the instruction had been preserved. Allen,
204 Md. App. at 721, 42 A.3d at 720. In concluding that Atkins and Stabb applied to our

analysis of Allen’s appellate questions, we noted that:

       under current Maryland law, the question of whether a new constitutional or
       statutory decision in the criminal law area should be applied prospectively or
       retroactively arises only when the decision declares a new principle of law,
       as distinguished from applying settled principles to new facts. If it does not
       declare a new principle, it is fully retroactive and applies to all cases.
       Denisyuk [v. State], 422 Md. [462,] 478–79, 30 A.3d 914[, 923 (2011)]. A
       new constitutional or statutory ruling, in the criminal law context, ordinarily
       applies to the facts in the case announcing the change and those cases
       pending on direct review in which the issue was preserved. A new
       constitutional or statutory decision will also be fully retroactive, i.e., apply
       to convictions which were final, when the change affected the integrity of the


       24
          Allen relied on the well-established rule from Griffith v. Kentucky, 479 U.S. 314,
328, 107 S. Ct. 708 (1987) explaining that “a new rule for the conduct of criminal
prosecutions is to be applied retroactively to all cases, state or federal, pending on direct
review or not yet final.” Allen v. State, 204 Md. App. 701, 719, 42 A.3d 708, 719 (2012).
Moreover, Allen, citing Parker v. State, 402 Md. 372, 396–97, 936 A.2d 862 (2007), noted
that “a non-common law change is applicable to cases pending on appeal at the time of the
announcement, [and] is limited to cases in which the issue was preserved.” Allen, 204 Md.
App. at 721, 42 A.3d at 720.
                                             25
      fact finding process or the change involved the ability to try a defendant or
      impose punishment.

      We conclude that the Atkins and Stabb holdings apply to the case before us.
      There was no final judgment at the time of the Atkins and Stabb decisions,
      and the issue is preserved. First, as noted above, the decisions were
      constitutionally based. They did not announce changes in Maryland common
      law and, thus, are not of the type to be applied only ‘to the instant case and
      to all criminal trials commencing and trial in progress on or after the date this
      opinion is filed.’ Ruffin v. State, 394 Md. 355, 373 []n.7, 906 A.2d 360 (2006)
      (citations omitted).

      Second, it is not clear that a retroactivity analysis is implicated. The Atkins
      and Stabb holdings are clearly based on constitutional principles, Atkins, 421
Md. at 443, Stabb, 423 Md. at 472, but we read the decisions not as creating
      new constitutionally based principles but rather as applying settled federal
      and State constitutional guarantees to “new and different factual situations.”
      Potts v. State, 300 Md. 567, 577, 479 A.2d 1335 (1984). The Court of
      Appeals did not overrule our decision in Evans; it clarified and distinguished
      it. In such a case, “the decision always applies retroactively.” Id.

      Third, if Atkins and Stabb did contain new constitutional principles, the
      decisions come within the general rule and apply to all cases pending on
      direct review in which the issue was preserved.

Allen, 204 Md. App. at 721-22, 42 A.3d at 720-21.

                        ii. The Current Gold Standard: Robinson, Stabb, and Atkins.

      Robinson v. State, Stabb, and Atkins established, after pointing-out the

“inconclusive state of the scholarly legal and/or scientific research taken as a whole”25


      25
         As we mentioned in State v. Armstead, No. 1148, 2018 WL 679866, ___ Md.
App. ___, ___ A.3d. ___ at 16 n.11 (Md. Ct. Spec. App. Feb. 1, 2018):
      [t]he current state of scholarly research regarding the so-called “CSI effect”
      in litigation contexts remains inconclusive regarding the effect’s
      authenticity. Robinson, 436 Md. at 79-81, 84 A.3d at 578-80, explicated that
      “in the last two years since [the Court of Appeals] issued Stabb, legal and
      empirical proof of the existence of a “CSI effect is still wanting.” (elaborating
      further on the current state of CSI effect scholarly research); see Stabb, 423
Md. at 467-71, 31 A.3d at 930-32 (the Court discusses, at length, the “‘CSI
                                             26
regarding the existence vel non of a “CSI effect,” that Maryland disapproves of preemptive

anti-CSI messages delivered by the court to the venire or the empaneled jury.26 Stabb, 423
Md. at 473, 31 A.3d at 933 (to the extent that such an instruction is employed, its use ought

to be confined to situations where it corrects overreaching by the defense, i.e., a curative

instruction); State v. Stringfellow, 425 Md. 461, 473-74 n.4, 42 A.3d 27, 34-35 n.4 (2012)

(“Stabb and Atkins discuss when it may be permissible for courts to pose a voir dire


        Effect’ Redux”); Atkins, 421 Md. at 457-62, 26 A.3d at 993-96 (Harrell, J.,
        concurring) (engaging in a thorough analysis of the CSI Effect scholarly
        research legal landscape); Charles & Drake, 414 Md. at 731-33, [414] A.2d
        at 157-59 (analyzing the scholarly basis regarding the impact that viewing
        forensic crime dramas has upon juror behavior).
        26
           Compare Hall v. State, 437 Md. 534, 540-41, 87 A.3d 1287, 1290-91 (2014)
(holding a CSI jury instruction improper, but finding the instruction harmlessly given);
Robinson v. State, 436 Md. 560, 580, 84 A.3d 69, 81 (2014) (trial court abused its discretion
in giving the “anti-CSI effect” jury instruction); Stabb v. State, 423 Md. 454, 472, 31 A.3d
922, 933 (2011) (the “‘anti-CSI effect’ jury instruction given, in the circumstances of this
case, was improper”); Atkins, 421 Md. at 452-53, 26 A.3d at 989 (finding a CSI effect jury
instruction given erroneously); Carrero-Vasquez v. State, 210 Md. App. 504, 63 A.3d 647
(2013) (trial court’s giving of a scientific evidence instruction was improper); Samba v.
State, 206 Md. App. 508, 534, 49 A.3d 841, 857 (2012) (same), and Evans v. State, 174
Md. App. 549, 570-71 922 A.2d 620, 632-33 (2007) (no error in the court’s CSI jury
instruction), with State v. Stringfellow, 425 Md. 461, 476, 42 A.3d 27, 36 (2012) (holding
that asking an anti-CSI voir dire question was unpreserved and harmless); Burris v. State,
206 Md. App. 89, 136-42, 47 A.3d 635, 662-66 (2012) (noting the lower court’s CSI effect
voir dire question to be a content-neutral inquiry into the standard with which jurors would
review evidence), rev’d on other grounds, 435 Md. 370, 78 A.3d 371 (2013); Morris v.
State, 204 Md. App. 487, 42 A.3d 83 (2012) (the lower court’s CSI voir dire question did
not in any way “‘suggest[] that finding the defendant “guilty” was a foregone
conclusion[]’”); McFadden & Miles v. State, 197 Md. App. 238, 254, 13 A.3d 68, 77 (2011)
(CSI voir dire question improperly given), disapproved of by Stringfellow, 425 Md. 461,
42 A.3d 27; Charles & Drake v. State, 414 Md. 726, 739, 997 A.2d 154, 162 (2010) (trial
judge abused discretion when asking CSI voir dire question), and Kelly v. State, 195 Md.
App. 403, 434, 6 A.3d 396, 414 (2010) (noting, in the context of a waived appellate
challenge for counsel’s failure to object to a CSI voir dire question, “the record as a whole
does not lead to the conclusion that the jurors were under the impression that convicting
appellant was the only option.”).
                                             27
question or a jury instruction to counter what has been referred to popularly as the ‘anti-

CSI effect.’ Suffice it to say, these cases hold that it is erroneous to pose such a question

or instruction as a pre-emptive measure.”). For a potentially valid CSI-effect message to

be delivered, there must be, at minimum, some form of relevant misstatement(s) of law or

over-reaching conduct by counsel before the court may issue an appropriate27 and curative

CSI effect jury instruction, or analogous anticipatory grounds to ask a voir dire question.

See Hall v. State, 437 Md. 534, 540-41, 87 A.3d 1287, 1290-91 (2014). By the same token,

defense counsel’s mere reference to, or argument regarding (or announced intent to argue),

the absence from (or insufficiency in) the State’s presentation during its case of scientific

evidence does not warrant, in and of itself, the court’s injection of a CSI message. See

Robinson v. State, 436 Md. 560, 580, 84 A.3d 69, 81 (2014).

       We turn briefly to a consideration of Atkins, Stabb and their progeny, and their

application here. Atkins was convicted of second-degree assault because he threatened the

victim (in alleged self-defense) with a pocketknife. Atkins, 421 Md. at 439, 26 A.3d at 981.


       27
         Stabb, “with a [clairvoyant] nod to the future,” noted that there might be
      situations where CSI effect messages may be appropriate. Stabb, 423 Md. at
      473, 31 A.3d at 933. When those situations arise, the message must be
      neutral, i.e., the message must not convey to the jury that their only option is
      to convict, even if no forensic evidence linking the defendant to the crime(s)
      is adduced by the State. The message should (at least) include language
      indicating that a not guilty verdict is an alternative. See Charles & Drake v.
      State, 414 Md. 726, 738, 997 A.2d 154, 161, (2010) (noting the language of
      the voir dire question was not neutral, “using the term ‘convict,” solely,
      rather than including its alternative.”); Samba, 206 Md. App. at 534, 49 A.3d
      at 857 (“the anti-CSI effect instruction was fatally flawed for not advising
      the jury to consider the lack of forensic evidence in evaluating reasonable
      doubt.”).
Armstead, No. 1148 at 18.
                                             28
In the execution by the police of a search warrant for Atkins’ home, they located a “non-

foldable black knife, approximately 12[-]inches in length.” Id. The police did not “perform

any scientific or forensic testing on the knife[,] and there was no testimonial evidence from

witnesses linking the particular knife found in Atkins’ home to the crime.” Id. After the

close of the evidence, the trial judge administered to the jury, at the State’s request and

over defense counsel’s objection, the following instruction:

       During this trial, you have heard testimony of witnesses and may hear
       argument of counsel that the State did not utilize a specific investigative
       technique or scientific test. You may consider these facts in deciding
       whether the State has met its burden of proof. You should consider all of the
       evidence or lack of evidence in deciding whether the defendant is
       guilty. However, I instruct you that there is no legal requirement that the
       State utilize any specific investigative technique or scientific test to prove its
       case. Your responsibility as jurors is to determine whether the State has
       proven based upon the evidence the defendant’s guilt beyond a reasonable
       doubt.

Atkins, 421 Md. at 441-42, 26 A.3d at 982-83 (emphasis omitted). Atkins, in distinguishing

Evans, explained that

       the relevant legal reasoning [in Evans] regarding the instruction is dicta. As
       the court stated, the record clearly demonstrates that defendants counsel
       failed to object to the instruction at issue during the proceedings, and further
       that the defendant’s failure to raise such issue in the trial court precludes us
       from such consideration on appeal. Despite holding that the issue was
       waived, the intermediate appellate court engaged in a legal analysis of the
       issue, which was therefore not authoritative or essential in the determination
       of the case. Further, unlike the case at hand, the missing evidence in Evans,
       i.e., photographic or video evidence of the drug transaction, was not of
       critical importance to the case. Instead, the State relied on the eyewitness
       testimony and identification of two detectives directly involved in the
       transaction. The failure of police to provide additional evidence was
       therefore not a crucial issue, despite the defense argument that such evidence
       could possibly have served to bolster the State’s case in order to establish
       guilt beyond a reasonable doubt . . . Unlike in Evans where the non-existent
       evidence, pictures or video of the transaction, were supplemental evidence

                                              29
      which would have supported the eye witness accounts, the evidence lacking
      here could have been direct evidence to affirmatively linking the knife
      introduced to the alleged assaults . . . . Finally, in Evans, defense counsel
      gave “robust and vehement closing argument” in addition to extensive cross-
      examination on the issue of the failure of police to record the transaction . . .
      . In the present case, defense counsel briefly cross-examined on the issue,
      but did not argue lack of evidence in closing. Unlike in Evans, where counsel
      distorted the law, thus requiring a curative instruction, counsel in the present
      case merely pointed out on cross-examination what procedures were
      available but did not incorrectly state the law or the State’s burden.

Atkins, 421 Md. at 449-51, 26 A.3d at 987-88 (internal citation and quotation marks

omitted). The Court held ultimately that

      [t]he instruction did not adequately protect Atkins’s right to a fair trial
      because the instruction invaded the province of the jury and constituted
      commentary on the weight of the evidence, which comment was improper.
      As stated by Atkins, it was the jury’s function to determine what inferences
      were to be drawn from the police officer’s failure to test the knife for DNA
      evidence. But the trial judge usurped this role. Basically, the instruction
      directed the jury to ignore the fact that the State had not presented evidence
      connecting the knife to the crime, implying that the lack of such evidence is
      not necessary or relevant to the determination of guilt, and to disregard any
      argument by defense to the contrary. In the words of Petitioner’s counsel at
      oral argument before this court, ‘the instruction effectively plugged a hole in
      the State’s case.’

Atkins, 421 Md. at 453, 26 A.3d at 989-90.

      In Stabb, the Court fleshed-out further the standard for evaluating the

appropriateness of a CSI effect jury instruction. Stabb, 423 Md. at 456, 31 A.3d at 923.

The trial court, at the close of the evidence and at the State’s request and over defense

counsel objection, propounded to the jury the following instruction:

      During this trial, you have heard testimony of witnesses and may hear
      argument of counsel that the State did not use a specific investigative
      technique or scientific test. You may consider these facts in deciding
      whether the State has met its burden of proof. You should consider all the
      evidence or lack of evidence in deciding whether a defendant is guilty.

                                             30
      However, I instruct you that there is no legal requirement that the State utilize
      any specific investigative technique or scientific test to prove its case. Your
      responsibility as jurors is to determine whether the State has proven based
      upon all the evidence the defendant’s guilty beyond a reasonable doubt.

Stabb, 423 Md. at 460, 31 A.3d at 925. Stabb held that this instruction was given

preemptively, i.e., before any explicit argument by the defense (in closing or otherwise)

regarding the absence of DNA or fingerprint testing of the victim or her clothing. Stabb,
423 Md. at 471, 31 A.3d at 932. Stabb explained that the instruction given was identical to

the one administered in Atkins, but

      [i]n Atkins, we found that the ‘missing’ forensic or other evidence connecting
      the alleged weapon to the crime was “of critical importance” to the State’s
      case, as there was little evidence linking the foot-long knife recovered from
      Atkins’s night stand with the crime. Atkins, 421 Md. at 450, 26 A.3d at 988.
      Here, the lack of forensic evidence, i.e., DNA or fingerprints corroborating
      Stabb’s asserted misconduct towards Kaylen J., may not have been as critical
      to the strength of the State’s case because of the victim’s testimony and the
      circumstantial evidence supplied by the State’s other witnesses. In closing,
      although defense counsel commented on the lack of physical evidence, the
      overwhelming majority of her argument focused on the State’s reliance on a
      single child witness, conflicting statements of the State’s other witnesses,
      motive of Melissa R. and Jane R. to influence Kaylen J.’s statements, Stabb’s
      alibi, and possibility of an alternative assailant. Nonetheless, the lack of
      scientific evidence was an integral part of the defense’s theories.

Stabb, 423 Md. at 470-71, 31 A.3d at 931-32.

      Stabb concluded

      that although we remain persuaded that ‘anti-CSI effect’ jury instructions are
      not improper per se, under the facts of this case, the trial court abused its
      discretion in providing essentially a preemptive jury instruction that there
      was no legal requirement for the State to utilize any specific investigative
      technique or scientific test to prove its case.

Stabb, 423 Md. at 462–63, 31 A.3d at 928 (internal quotations omitted). The CSI effect

jury instruction relieved the State of its burden to prove Stabb was guilty beyond a

                                             31
reasonable doubt, invaded the province of the jury, and, thus, violated Stabb’s

constitutional right to a fair trial. Stabb, 423 Md. at 472, 31 A.3d at 932.

       In Robinson, the next most recent appellate decision (before State v. Armstead, No.

1148, 2018 WL 67986, ___ Md. App. ___, ___ A.3d. ___ (Md. Ct. Spec. App. Feb. 1, 2018))

addressing significantly a CSI effect message situation, the Court held that the trial court’s

anti-CSI effect instruction was not warranted by the trial record. Robinson, 436 Md. at 580,

84 A.3d at 81. During opening statement and closing argument, Robinson contended that

there was no scientific evidence of wrongdoing linking him to the charged crime. Robinson,
436 Md. at 566-68, 70, 84 A.3d at 72-73, 75. The trial judge instructed the jury at the close

of all evidence, over defense counsel’s objection,28

       During this trial, you’ve heard testimony of witnesses and may hear
       argument of counsel that the State did not utilize a specific investigative
       technique or scientific tests. You may consider these facts in deciding
       whether the State has met its burden of proof. You should consider all of the
       evidence or lack of evidence in deciding whether the defendant is guilty.
       However, I instruct you that there is no legal requirement that the State utilize
       any specific investigative technique or scientific test to prove its case. Your


       28
          Counsel objected initially to the instruction when proposed at a bench conference,
asserting that he did not believe that “the evidence in the case has warranted that such an
instruction be given and other than a standard argument given with regard to the absence
of evidence to convict my client, I don’t believe that there’s any other justification for
giving that instruction in this case.” Robinson, 436 Md. at 568, 84 A.3d at 74. The judge
replied:
       All right, well, based upon the opening statement in which it was suggested
       that there wasn’t any fingerprint or DNA evidence, and then what may
       actually have been off the record, which was our colloquy when we were
       preparing instructions, it’s my understanding that the defense may be
       arguing, as good defense attorneys do, that there wasn’t any scientific link of
       the defendant to the crime. So I think it’s generated by the proffered
       arguments here and I’ll note your objection and overrule it.
Robinson, 436 Md. at 568-69, 84 A.3d at 74.
                                              32
       responsibility as jurors is to determine whether the State has proven based
       upon the evidence, the defendant’s guilt beyond a reasonable doubt.

Robinson, 436 Md. at 561-62, 84 A.3d at 69-70. (emphasis omitted). Robinson echoed

Stabb iterating that “the ‘anti-CSI effect’ instruction should not be given preemptively, as

was suggested . . . by the judge when he addressed possible closing argument by defense

counsel.” Robinson, 436 Md. at 579, 84 A.3d at 80 (emphasis added). The Court explained

that

       [w]hile it is true that Robinson’s counsel opened by saying, in part, ‘[t]here
       will not be any fingerprints from any door . . . [t]here won’t be his DNA on
       anything, not on any screwdriver, not on any weather[-]stripping, not on any
       piece of tape, not on anything. Quite frankly, there’s just not, there’s
       absolutely no evidence beyond a reasonable doubt that Mr. Robinson
       committed these crimes,’ a mere reference to the lack of evidence does not
       trigger giving an ‘anti-CSI effect’ instruction. We have reflected, for
       example, when reference has been made by defense counsel to the lack of
       fingerprint evidence, that, when the State has failed to utilize a well-known,
       readily available, and superior method of proof to link the defendant with the
       criminal activity, the defendant ought to be able to comment on the absence
       of such evidence. Certainly, lack of evidence is a common defense in a
       criminal case to generate reasonable doubt just as in the instant case.

       Robinson’s counsel’s opening statement and cross-examination merely
       pointed out what procedures might have been available to the State, but did
       not misstate the law or the State’s burden. Robinson’s counsel cross-
       examined the officers regarding whether testing had been ordered to compare
       the screwdrivers recovered to pry marks on the door to the apartment and
       whether fingerprint or DNA tests had been ordered, but did not insinuate that
       the State had any obligation to perform such testing or that had tests been
       performed, the results of such testing would have favored his client.

Robinson, 436 Md. at 579–80, 84 A.3d at 80–81 (emphasis added) (internal citation and

quotation marks omitted).




                                            33
                       iii. So, At the End of the Day, What About the CSI-Effect Jury
                            Instruction in Taylor’s Case?

       Looking to the record of Taylor’s trial, we find no overreaching by the defense

during trial in its maintenance of its contention as to the impact of the State’s failure to

adduce forensic evidence linking Taylor to the crime scene, such as might justify the giving

of a curative CSI effect instruction. Taylor’s opening argument included the familiar

refrain:

       And it’s all going to boil down to that one identification a month later,
       because there are no other witnesses, there is no other forensic evidence,
       fingerprints, anything like that, it’s going to come down to that one
       identification

Taylor’s cross-examination of Detective Kaiser followed that announced thrust:

       [Taylor]: You described processing the door, right?

       [Detective Kaiser]: Yes.

       [Taylor]: Tried but couldn’t get prints?

       [Detective Kaiser]: Yes.

                           *             *              *

       [Taylor]: So is there any reason the door wasn’t processed or fingerprinted
       at the time, 1:05 or 1:15 a.m.?

       [Detective Kaiser]: Unfortunately I cannot answer that, I was
       not there. I was not called out that evening. I noticed the problem when I
       reviewed the case that morning.

                           *             *              *

       [Taylor]: Did you attempt to secure any fingerprints from inside the house?

       [Detective Kaiser]: No, sir.


                                             34
       [Taylor]: Did there ever come time when you learned that a knife may have
       been employed by [the victim]?

       [Detective Kaiser]: Yes.

       [Taylor]: Did there ever come a time when you secured that knife?

       [Detective Kaiser]: No.

Appreciating that the defense pointed-out the lack of forensic evidence as part of the State’s

case, the State, in its re-direct examination of Detective Kaiser, sought to explain why that

was so:

       [Taylor]: [Detective] Kaiser, why did you not secure the knife?

       [Detective Kaiser]: At the time, well, when I reviewed the report I understood
       that it was not recovered. And based on the fact that the, I did not believe
       there was any evidentiary value to that knife at the time. And still today I
       still don’t. Yes, the victim did have that and [] Yes, the victim did have that
       in her possession to ward off the suspect when he entered her residence, but
       he was never touched with that knife to indicate any further evidence that we
       needed.

       [Taylor]: Okay. It never came to your attention that possibly the victim
       touched the Defendant with the knife?

       [Detective Kaiser]: No.

       Taylor, in his closing, revisited briefly the defense’s characterization of the case

that, in the absence of corroborating evidence (forensic or otherwise), it came down to the

credibility and/or strength of the victim’s testimony:

               There is no corroborating evidence. As the judge said, there is no
       legal requirement for DNA, and whether it could’ve been gotten and it wasn’t
       gotten or it wasn’t there, I think for this analysis it makes very little
       difference.[29]


       29
            About this, more will be said anon.
                                             35
                            *              *             *

              There is nothing. No corroborating evidence. So [w]e’re left with
       only for you to consider the identification of one person, and fortunately the
       judge helped us there as well. The law does. Identification of the Defendant
       by a single eyewitness as the person who committed the crime, if believed
       beyond a reasonable doubt, we’ll get to beyond a reasonable doubt in a
       minute, can be enough evidence to convict the Defendant.

              However, you should examine the identification of the Defendant
       with great care.

       The State retorted. In her closing, the prosecutor argued:

            Same reason that there is no forensic evidence. How this crime was
       committed. The decisions this defendant made. No forensic evidence.

             Think about it, ladies and gentlemen. This crime, is it likely to leave
       any physical evidence behind? Likely at all? You heard testimony that the
       door was printed, and you heard Detective Kaiser’s testimony there were
       smudges, no usable prints . . .

               And we talk about the bag, the cloth bag, the Vera Bradley messenger
       bag. It’s a cloth bag, ladies and gentlemen. It’s a cloth bag. Just as my
       fingerprints are not going be on your shirt, they’re not going to be on the bag.
       Just as if I touch you on the shoulder, my DNA is not going to be left there.[30]

       The trial judge’s instruction here falls squarely within the prohibited circumstances

staked-out in Robinson, Stabb, and Atkins. The central issue in Taylor’s trial was the

identity of the malefactor. The State’s case was dependent principally on the victim’s

statements given to police, her trial testimony, and her identification of Taylor as her

assailant during a photo array a month after the incident. Taylor, in his opening statement,



       30
         The cloth bag referred to the victim’s purse, in which her wallet was located. The
prosecutor’s argument here is quite thin. Science teaches that human beings shed epithelial
cells constantly. Thus, it is wrong to argue that it is impossible for DNA to be left by a
touch on fabric; however, Taylor did not object to this argument on that ground.
                                               36
argued simply that the State’s case will “boil down to that one identification a month later,

because there are no other witnesses, there is no other forensic evidence, fingerprints,

anything like that, it’s all going to come down to that one identification.” Being able to

argue the significance of the absence of corroborative evidence, without the court

instructing the jury of the diminished significance of such an argument, was of some

consequence to Taylor’s defense. Compare Atkins, 421 Md. at 450, 26 A.3d at 988 (the

missing knife that was used was critically important to the case), with Armstead, No. 1148.

at 38-40 (noting that the missing scientific evidence would have been cumulative to the

evidence presented and was not critical to the State in meeting its burden of proof to convict

Armstead), and Evans, 174 Md. App. at 553-56, 922 A.2d at 622-624 (the missing

evidence, i.e., photographic or video evidence of the drug transaction, was not of critical

importance to the case.).

       Taylor did not misstate the law or the State’s burden, which might have necessitated

a “curative instruction,” See Stabb, 423 Md. at 473, 31 A.3d at 933, and the trial judge gave

the instruction preemptively (as he announced earlier he intended to do) before closing

arguments by counsel (which Stabb, Atkins, and Robinson warned against).

       The trial judge’s instruction was: (a) distinguishable from the CSI effect instruction

and facts in Evans; (b) as prejudicial potentially as the CSI effect instructions in Stabb,

Atkins, and Robinson; and, (c) analogous to the CSI effect instruction in Allen. Included

within the CSI effect instructions given by the trial judges in Robinson, Stabb, Atkins, and

Evans, (nearly identical to one another) was embedded a reaffirmation that the

responsibility of jurors is to determine whether the State has proven, based upon the

                                             37
evidence, the defendant’s guilt beyond a reasonable doubt. See Robinson, 436 Md. at 561–

62, 84 A.3d at 69–70 (“Your responsibility as jurors is to determine whether the State has

proven based upon the evidence, the defendant’s guilt beyond a reasonable doubt.”); Stabb,
423 Md. at 460, 31 A.3d at 925 (“Your responsibility as jurors is to determine whether the

State has proven based upon all the evidence the defendant’s guilt beyond a reasonable

doubt.”); Atkins, 421 Md. at 441–42, 26 A.3d at 982–83 (“Your responsibility as jurors is

to determine whether the State has proven based upon the evidence the defendant’s guilt

beyond a reasonable doubt.”); Evans, 174 Md. App. at 562, 922 A.2d at 628 (“Your

responsibility as jurors is to determine whether the State has proven, based on the evidence,

the defendants’ guilt beyond a reasonable doubt.”). The trial judge here made no such

contemporaneous iteration within his CSI effect message, making the CSI effect instruction

here analogous further to that in Allen. We conclude therefore that the giving of the

instruction in Taylor’s trial was an abuse of discretion and erroneous as a matter of law.

                 e. But Was The Error Harmless?

       The State asserts that, if we find erroneous the trial judge’s CSI effect instruction,

the error “was harmless beyond a reasonable doubt.” In support of this view, the State

points to Taylor’s closing argument where he reminded the jury, “[a]s the judge said, there

is no legal requirement for DNA.” The State sees this as Taylor’s affirmation that “such

evidence would not matter anyway.”

       We explained in Armstead, in the context of a CSI effect voir dire question,

              [w]hen a trial court injects erroneously a CSI effect [message], in
       order for a court to find harmless error, the court must be satisfied beyond a
       reasonable doubt that the abuse of discretion was harmless. Hall, 437 Md. at

                                             38
       540, 87 A.3d at 1291; [State v. ]Stringfellow, 425 Md. [461,] 474, 42 A.3d
       [27,] 35 [(2012)]. We must, “upon an independent review of the record, ‘“be
       satisfied that there is no reasonable possibility’” that the assumed error
       caused impermissibly the guilty verdict.” Stringfellow, 425 Md. at 474, 42
       A.3d at 35 (citing Lee v. State, 405 Md. 148, 163, 950 A.2d 125, 134 (2008)
       (quoting Dorsey v. State, 276 Md. 638, 659, 350 A.2d 665, 678 (1976))).
               The record must demonstrate that the reference to a lack of scientific
       evidence was not material to the contested issue. Compare Hall, 437 Md. at
       540, 87 A.3d at 1291 (in an armed carjacking case, the Court held a CSI
       effect jury instruction regarding the lack of scientific evidence, i.e., a
       photograph of the defendant controlling the victim’s car, was not material or
       necessary to “shed any light” on how the defendant gained control of the
       victim’s car), and Evans, 174 Md. App. at 570, 922 at 632-33 (the lack of
       scientific evidence was not critically important to the case; the State could
       prove guilt beyond a reasonable doubt with an eyewitness’s testimony and
       identification by two detectives involved directly in the transaction), with
       Atkins, 421 Md. at 50, 26 A.3d at 988 (the missing scientific evidence was
       critically important to the case, i.e., “[t]he evidence lacking here could have
       been direct evidence to affirmatively linking the knife introduced to the
       alleged assaults.”).
               Factors relevant in determining whether an erroneous CSI effect
       [message] was given harmlessly include, but are not limited to: the timing
       and content of the CSI [effect message], see Morris, 204 Md. at 490, 496-97,
42 A.3d at 85, 88-9, whether the erroneously given question was “reiterated
       during jury instruction or other comments from the bench while the jury was
       present;” the presence of alleviating jury instructions or “follow-on
       instruction/voir dire question”; whether the State or defense stressed the
       importance of the CSI effect [message] in trial, and whether the judge
       allowed the parties an unrestrained chance to argue the adequacy or
       inadequacy of scientific evidence necessary to his or her defense. See
       Stringfellow, 425 Md. at 474-77, 42 A.3d at 34-6; Kelly [v. State], 195 Md.
       App. [403,] 434 n.18, 6 A.3d [396,] 414 n.18 [(2010)].

Armstead, No. 1148, at 29-31. Moreover, an eyewitness identification, if believed, is

sufficient to find a defendant guilty beyond a reasonable doubt. See Branch v. State, 305
Md. 177, 183–84, 502 A.2d 496, 499 (1986) (explaining why a single eyewitness

identification is sufficient to permit a jury to find guilt beyond a reasonable doubt).




                                             39
       Taylor’s objection to the trial judge’s CSI effect jury instruction was overruled.

Because defense counsel could not un-ring that bell, Taylor, during his closing argument,

chose to make the best of the position in which he found himself. According to Taylor,

there was no forensic evidence linking Taylor to the crime. The State’s case was dependent

principally on the victim’s accounts of the incident and her photo array identification.

Taylor’s closing argument stressed arguments regarding unreliability in the victim’s

testimony and that it was uncorroborated by any other direct or circumstantial evidence.

Taylor’s closing argument, however, is (and was seen by the jury to be) insufficient to

overcome the victim’s eyewitness identification of him from a photo array.

       In Armstead,31 Kevin Armstead was convicted of conspiracy to commit first-degree

murder and second-degree murder. Armstead, No. 1148 at 3-6. The State’s case depended

principally upon Leroy Simon, an eyewitness, whose testimony explained that he observed

Armstead and two other individuals enter the home of Ricardo Paige (the deceased). Id.



       31
            During voir dire on the first day of a seven-day trial, the judge queried the venire:

      Now I’m going to assume that many of you watch way too much television
      including those so-called realistic crime shows like Law and Order and CSI
      New York and CSI Miami and CSI Glenn Burnie and the rest of them. I trust
      you understand that these crime shows are fantasy and fiction and for
      dramatic effect to entertain you they claim to rely upon ‘scientific evidence’
      to convict people.
      This is certainly acceptable as entertainment but you must not allow your
      entertainment to interfere with your solemn duties as a juror. Therefore, if
      you are currently of the view that you cannot convict the defendant without
      ‘scientific evidence’ regardless of all of the other evidence in the case and
      regardless of the instruction that I give you as the law, please stand. All right,
      I see no responses.
Armstead, No. 1148 at 6-7.
                                                40
Simon heard “‘tussling from inside the house, several gunshots, and then watched

Armstead and [two other individuals] emerge [and flee] from Paige’s home.” Armstead,

No. 1148 at 39. We found that, had the trial judge’s propounded CSI effect voir dire

question been error,32 we were satisfied beyond a reasonable doubt that the supposed error

was harmless. Armstead, No. 1148 at 40. “The recovery of any DNA placing Armstead at

the scene would have bolstered Simon’s testimony, but would have been cumulative33 and

thus not essential in the State’s overall case.” Id.




       32
          We found unpreserved the question of whether the trial judge’s CSI effect voir
dire question was erroneous because Armstead’s trial counsel failed entirely to object to
the question when posed by the trial judge. Moreover, because the issue was unpreserved
and not before us on direct appeal, we declined to apply a retrospective analysis of Stabb
and Atkins, as authorized by Allen. Armstead failed ultimately to meet his burden to prove
the ineffectiveness of his trial counsel.
       33
          Other circumstances in Armstead that lead us to our conclusion that the error was
harmless included:
               [n]either the trial court nor the parties’ counsels repeated the anti-CSI
       effect message (as such) during the trial. [The trial court administered
       curative instructions to the jury as well as reiterated] the State’s burden of
       proof later in its [] instructions [to the jury]. These instructions . . . assisted
       in dislodging any residual bits of potential prejudice concerning the weight
       of presented (or unpresented) evidence and reminded the jury of the State’s
       fixed burden of proof . . . .

                                *              *          *

               Armstead was arrested in Georgia (where he had been living under
       the alias ‘James L. Jefferson’ for the two weeks after the police discovered
       Paige’s body). It was unlikely at that point in time that DNA evidence of
       Paige would be located on Armstead’s person. [An eyewitness] saw
       Armstead [and other unidentified suspects] . . . [ and Armstead made a
       voluntary and inculpatory statement during an interrogation to a police
       detective] . . . .
                                              41
        In the present case, there is a direct eyewitness identification of Taylor by the

victim as the perpetrator, which we have found in many cases to be sufficient unto itself to

permit a jury to find guilt beyond a reasonable doubt. See Belton v. State, 152 Md. App.
623, 639, 833 A.2d 54, 64 (2003) (“The earlier identification of appellant as the assailant,

if believed, was sufficient to establish beyond a reasonable doubt his agency in the crimes

for which he was convicted. We are not prepared to say that no rational trier of fact could

have reached such a verdict.”). As in Armstead, fingerprint or DNA evidence connecting

Taylor to the crime scene “would have bolstered [the victim’s] testimony, but would have

been cumulative and thus not essential in the State’s overall case.” Id.

       Although we hold that the trial judge erred by giving preemptively a CSI effect

instruction on this record, we are satisfied beyond a reasonable doubt, however, that the

error was harmless.

       II.    The “Continue To Deliberate” Instruction.

       Jury deliberation began during Taylor’s trial at 2:05 p.m. At 3:10 p.m., the jury

submitted a note to the trial judge indicating “we are evenly split, six guilty, six innocent.

Is it imperative to come to a unanimous verdict or is a hung jury okay?” The judge brought

the jury back to the courtroom and, in response to the note, charged them with a modified




                                             42
Allen34 instruction, coupled with a 2:01 instruction from the Maryland Criminal Pattern

Jury Instructions (MPJI–CR 2:01),35 reminding the jury of their duty to deliberate:

       THE COURT: I have read your note, ladies and gentleman. I have read your
       note to the lawyers.

           What I want to tell you, though, is this. You have only deliberated,
       apparently it’s an hour, maybe just about an hour. This is a very important
       case, and as you know the verdict must be the considered judgment of each
       one of you. I’ve told you before you all have to have agree before you can
       arrive at verdict. Which means your verdict must be unanimous.

           But you must consult with each other, one another, and deliberate with a
       view towards reaching an agreement if you can do so without violence to
       your individual judgment. Each of you must decide the case for yourself but
       do so only after an impartial consideration of the evidence with your fellow
       jurors. Do not hesitate during the deliberations to re-examine your own
       views or your own position. You should change your opinion if you’re

       34
Allen v. United States, 164 U.S. 492, 17 S. Ct. 154 (1896). “An Allen-type charge
refers to the type of instruction administered to juries upon an indication that they are
deadlocked, or initially as a general unanimity and duty to deliberate instruction before the
jury commences deliberations.” Hall v. State, 214 Md. App. 208, 218–19, 75 A.3d 1055,
1061 (2013); see also Kelly v. State, 270 Md. 139, 144, 310 A.2d 538, 542 (1973) (the
Court of Appeals held that the language used in Allen is coercive and may not be used in
Maryland); Burnette v. State, 280 Md. 88, 97, 371 A.2d 663, 667 (1977) (“[The ABA-
approved instruction] is superior to the traditional Allen instruction in several respects. It
does not charge the minority to doubt the reasonableness of its convictions when they are
not concurred in by the majority. It thus avoids the coercive tendency of the Allen
charge.”).
       35
          2:01 from the Maryland Criminal Pattern Jury Instructions states
       The verdict must be the considered judgment of each of you. In order to
       reach a verdict, all of you must agree. In other words, your verdict must be
       unanimous. You must consult with one another and deliberate with a view
       to reaching an agreement, if you can do so without violence to your
       individual judgment. Each of you must decide the case for yourself, but do
       so only after an impartial consideration of the evidence with your fellow
       jurors. During deliberations, do not hesitate to reexamine your own views.
       You should change your opinion if convinced you are wrong, but do not
       surrender your honest belief as to the weight or effect of the evidence only
       because of the opinion of your fellow jurors or for the mere purpose of
       reaching a verdict.
                                             43
       convinced you’re wrong. You do not surrender your honest belief as to the
       weight or effect of the evidence only because of the opinion of your fellow
       jurors or for the mere purpose of reaching a verdict.

           Which I think all of you know what I have just said, it means you just all
       twelve face different walls and not talk to each other, you have to talk about
       the evidence and you have to discuss with each other what you’ve heard and
       re-examine your views if you think it’s necessary. But you do not surrender
       your honest belief as to the weight or effect of the evidence just to make
       someone else happy.

           So with that: I’m going to ask — it’s a very important case. A lot of time
       has been spent on it. I’m going to ask for you to go back into your jury room
       keeping that in mind and continue with your deliberations. Because, as the
       note said, a hung jury is not a verdict and to have a verdict you have to be
       unanimous one way or another. So you can now go back in and resume your
       deliberations.

The jury resumed deliberation and, at 4:55 p.m., returned a guilty verdict against Taylor.

          a. Appellant’s Argument.

       Taylor contends that, despite the absence of any objection to the trial judge’s

instruction, this Court should take cognizance of the critical importance of the trial judge’s

abridgment and provide him relief based on the trial judge’s plain error. Stated simply,

Taylor avers that the trial judge erred by failing to “answer the jury’s straightforward

question with a straightforward answer.” Moreover, the trial judge erred by leading “the

jurors to believe that they were required to reach a unanimous verdict . . . [and the trial

judge] deviated substantially from the language in MPJI–CR 2:01 and plac[ed] too much

emphasis on the importance of coming to a verdict.”

          b. Appellee’s Argument.

       The State asserts that Taylor’s challenge to the trial judge’s “continue to deliberate”

instruction is not preserved for appellate review. This Court should decline to review,

                                             44
under plain error, Taylor’s appellate challenge on this point. Taylor “failed to demonstrate

that the trial [judge] erred” when admonishing the jury with this instruction. The State

argues that the trial judge’s instruction was substantially similar to the MPJI–CR 2:01, and

did not “alter the spirit or substance of the pattern instruction.” Taylor, therefore, failed to

demonstrate “that the error was ‘plain’ or that it was egregious[] in light of the instructions

as a whole. Nor is this a unique issue for which there is a need to use an unpreserved

contention as a vehicle for illuminating an area of law.” (quotation marks omitted).

           c. The Short Answer.

       As we explained supra, Maryland Rule 4-325(e), governing objections to jury

instructions, states:

       No party may assign as error the giving or the failure to give an instruction
       unless the party objects on the record promptly after the court instructs the
       jury, stating distinctly the matter to which the party objects and the grounds
       of the objection. Upon request of any party, the court shall receive objections
       out of the hearing of the jury.

This rule “makes clear that an objection to a jury instruction is not preserved for review

unless the aggrieved party makes a timely objection after the instruction is given and states

the specific ground of objection thereto.” Gore, 309 Md. at 207, 522 A.2d at 1339. “An

appellate court, on its own initiative or on the suggestion of a party, may however take

cognizance of any plain error in the instructions, material to the rights of the defendant,

despite a failure to object.” Maryland Rule 4–325(e).

       Instances in which we observe, under plain error, an un-objected-to error are when

there are “compelling, extraordinary, exceptional or fundamental [circumstances] to assure

the defendant a fair trial.” State v. Brady, 393 Md. 502, 509, 903 A.2d 870, 874 (2006)

                                              45
(quoting Conyers v. State, 354 Md. 132, 171, 729 A.2d 910, 931 (1999)). “Moreover, in

the context of erroneous jury instructions, the plain error doctrine has been used sparingly.”

Conyers, 354 Md. at 171, 729 A.2d at 931. It is clear that “[t]he decision of whether to

give supplemental instructions is within the sound discretion of the trial judge and will not

be disturbed on appeal absent a clear abuse of discretion.” Sidbury v. State, 414 Md. 180,

186, 994 A.2d 948 (2010). Moreover,

       A trial judge’s determination to have a jury continue deliberating or to
       declare a mistrial is a matter largely within his discretion. This particular
       discretion has been deemed broad, and a trial judge’s decision whether or not
       to declare a mistrial when he considers the jury deadlocked is therefore
       accorded great deference by a reviewing court.

Mayfield v. State, 302 Md. 624, 631, 490 A.2d 687, 691 (1985) (internal quotation marks

omitted). Newton v. State, 455 Md. 341, 364, 168 A.3d 1, 14 (2017), set forth the following

for a plain error analysis:

       Before we can exercise our discretion to find plain error, four conditions must
       be met: (1) there must be an error or defect—some sort of deviation from a
       legal rule—that has not been intentionally relinquished or abandoned, i.e.,
       affirmatively waived, by the appellant; (2) the legal error must be clear or
       obvious, rather than subject to reasonable dispute; (3) the error must have
       affected [] appellant’s substantial rights, which in the ordinary case means he
       must demonstrate that it affected the outcome of the [trial] court proceedings;
       and (4) the error must seriously affect[ ] the fairness, integrity or public
       reputation of judicial proceedings.

The challenge to meet all four of those steps is formidable. See Puckett v. United States,

556 U.S. 129, 135, 129 S. Ct. 1423, 1429 (2009).

       In the present case, Taylor’s counsel did not object to the judge’s supplemental

instructions, including the trial judge’s prefatory and closing statements wrapping around

MPJI–CR 2:01. Accordingly, this issue has not been preserved for appellate review.

                                             46
Moreover, we do not find Taylor’s challenge “compelling, extraordinary, exceptional or

fundamental” to persuade us to engage in plain error review.

       In Hall v. State, 214 Md. App. 208, 220–21, 75 A.3d 1055, 1062 (2013), we opined

that, when

       an Allen-type instruction is given as the result of an apparent deadlock, the
       trial court “should closely adhere to the wording of the ABA recommended
       instruction.” Kelly [v. State], 270 Md. [139,] 144, 310 A.2d 538[, 542
       (1973)]. However, the court is not “imprison[ed] . . . within the walls of
       foreordained verbiage [,]” and the trial judge may personalize the charge.
       Burnette [v. State], 280 Md. [88,] 98, 371 A.2d 663[, 667 (1977)] (citing
       Kelly, 270 Md. at 142, 310 A.2d [at 541]). When the trial court does not
       adhere closely to the language of the approved instruction, we must review
       the court’s instruction carefully to determine “whether the province of the
       jury has been invaded and the verdict unduly coerced.” Kelly, 270 Md. at
       144, 310 A.2d [at 542]. Any deviation from the pattern instruction should
       be largely in form and style, and the instruction must adhere to the spirit and
       substance of the ABA-approved instruction. See Burnette, 280 Md. at 98,
       101, 371 A.2d [at 668] (“Deviations in substance will not meet with our
       approval. Coercion of the jury for the purpose of breaking a deadlock must
       be avoided.”).

Taylor contends that the language the trial judge added before and after MPJI–CR 2:01

coerced the jury into reaching a unanimous verdict. We disagree.

       Under a contextual review, the trial judge’s alleged coercive language before and

after he administered the MPJI-CR 2:01 language does not rise to a level undermining the

fairness of Taylor’s trial. The trial judge’s prefatory remark that “[t]his is a very important

case, and as you know the verdict must be the considered judgment of each one of you” is

not problematic, as Taylor contends. We, like the Hall Court, find no fault in the trial judge

remarking on the importance of Taylor’s trial. See Hall, 214 Md. at 208, 222, 75 A.3d at

1063. (“Although the judge advised that deliberating with a view to reaching an agreement


                                              47
is an important element of the deliberation process, this statement was followed by the

qualification contained in MPJI–Cr 2:01: If you can do so without violence to your own

individual judgment.”). The judge qualified to the jury that their decision must be the

considered judgment of each of them. Moreover, he did not highlight the decisional split

amongst the jurors.

       The trial judge instructed the jury as to their duty to deliberate, with only minor

deviations from MPJI–Cr 2:01. Further, he continued instructing the jury, stating “you

have to talk about the evidence and you have to discuss with each other what you’ve heard

and re-examine your views if you think it’s necessary. But you do not surrender your

honest belief as to the weight or effect of the evidence just to make someone else happy.”

(emphasis added). Thus, the judge emphasized continually the importance of the jurors’

individualized judgment. There is no indication from the record that the judge elevated the

importance of an adjudication of Taylor’s trial over the juror’s individual judgment, or

coerced ultimately the jury to reach a unanimous verdict. We believe that the entirety of

the instruction adhered to the spirit of MPJI–Cr 2:01, and we decline to find error, plain or

otherwise.

       III.     Taylor’s Sentence – Were Appropriate Considerations In Play?

             a. Appellee’s Argument.

       The State contends that Taylor failed to preserve this challenge for appellate review.

The State maintains that “Taylor did not object when the [trial judge] imposed his sentence,

[and] this Court should decline to consider Taylor’s claim of error.”



                                             48
       On the merits, the State reminds us that trial judges are vested with virtually

boundless discretion when sentencing a criminal defendant. As such, the trial judge here

considered permissibly Taylor’s prior criminal record through the State’s proffered

records. The State represented that “Taylor had one prior adult conviction, where he had

pleaded guilty to indecent exposure before the same trial judge [] in January of 2008 . . .,

[Taylor had] 13 contacts with the Juvenile Justice System, and [the State] explained that

only two [of those juvenile contacts] had resulted in adjudications.” Moreover, the State

explained that “Taylor was pending trial on two other [criminal] cases ‘of the very same

nature’” as the charges in the present proceeding.

          b. Appellant’s Argument.

       Taylor responds to the State’s non-preservation argument that he made statements

to the trial judge indicating his dissatisfaction with the judge’s contemplation to deviate

from the sentencing guidelines based on impermissible considerations. Thus, to Taylor,

his appellate question is preserved for our review.

       On the merits, Taylor contends that the trial court “relied on impermissible

considerations in sentencing [him] to thirty years executed time where the sentencing

guidelines called for 1-5 years.” Specifically, the judge, as Taylor sees it, considered

erroneously the State’s presentation of Taylor’s contacts with the juvenile system not

resulting in adjudications and his two pending adult charges. The pending charges did not

evince a pattern justifying the trial court in giving Taylor a sentence longer than the range




                                             49
recommended by the Maryland Sentencing Guidelines.36 Thus, the trial judge relied “on

the information offered by the State, particularly where the record offers no other plausible

explanation for the radical upward departure.”

            c. There Was No Abuse of Discretion.

                  i. Preservation.

       “Under Maryland Rule 8–131(a),[37] a defendant must object to preserve for

appellate review an issue as to a trial court’s impermissible considerations during a

sentencing proceeding.” Sharp v. State, 446 Md. 669, 683, 133 A.3d 1089, 1097 (2016);

see Abdul–Maleek v. State, 426 Md. 59, 69, 43 A.3d 383, 389 (2012) (held unpreserved

where a defendant failed to object to the trial court’s evidentiary consideration during a

sentencing proceeding). In a criminal case, “[f]or purposes of review by the trial court or

on appeal of any other ruling or order [other than objections to evidence] it is sufficient

that a party, at the time the ruling or order is made or sought, makes known to the [trial]

court . . . the objection to the action of the [trial] court.” Maryland Rule 4–323(c).

       In Sharp, the Court of Appeals held preserved the question of whether the trial court

considered impermissibly, during sentencing, Sharp’s decision not to plead guilty, based


       36
          The judge iterated that the Maryland Sentencing Guidelines endorse a 1-5 year
sentencing range for Taylor’s convictions.
       37
          Md. Rule 8-131(a) states:
       The issues of jurisdiction of the trial court over the subject matter and, unless
       waived under Rule 2-322, over a person may be raised in and decided by the
       appellate court whether or not raised in and decided by the trial court.
       Ordinarily, the appellate court will not decide any other issue unless it plainly
       appears by the record to have been raised in or decided by the trial court, but
       the Court may decide such an issue if necessary or desirable to guide the trial
       court or to avoid the expense and delay of another appeal.
                                              50
on his counsel stating to the judge, “I don’t believe in punishing someone for wanting to

go to trial.” Sharp, 446 Md. at 683, 133 A.3d at 1097. The Court explained that

       Sharp’s counsel’s statement made known his objection to the circuit court’s
       allegedly penalizing Sharp by impermissibly considering during sentencing
       that Sharp declined the State’s and the circuit court’s plea offers . . . Sharp’s
       counsel’s agreement with the circuit court was nothing more than an
       acknowledgement of the well-known principle that one of the reasons that
       the State may offer—and, upon the defendant’s agreement, the trial court
       may accept—a plea agreement is to save the victim and other witnesses the
       experience of testifying and being cross-examined at trial.

Sharp, 446 Md. at 684, 133 A.3d at 1098.

       Sharp is instructive when comparing Taylor’s explicit statements evincing his

dissatisfaction with the trial judge’s entertainment of the State’s sentencing proffer for an

outcome significantly over the recommended sentencing guidelines’ range:

       [The State:] Your Honor, the State believes the appropriate sentence in this
       case is 38 years in the Division of Corrections.

                                *             *              *

       [Taylor’ Counsel:] Your Honor, I’ve not had the opportunity to review what
       the guidelines are, but I assume that they are significantly less than the
       maximum sentence.

       [The Court:] The guidelines are one to five years.

       [Taylor’s Counsel:] Yes, Your Honor. And what I would submit is the
       guidelines take into account, I’m in no way diminishing what the victim in
       the case felt, but what we have is a young man who is 20 years old. His
       mother and family have been here throughout this process. I’ve spoken with
       him numerous times. He is a very soft-spoken; very pleasant and intelligent
       young man . . .

              I think if you take into account the concept of progressive sentencing,
       under any analysis I think the absolute maximum sentence for someone
       who’s 20 years old is a little aggressive. So I ask the Court to fashion a
       sentence that, the Court’s indication, I’m assuming is that the guidelines

                                              51
       appear too low to this Court, but I ask the Court to fashion a sentence that
       takes all that into account, and takes into account his age.

              He has one prior conviction. The State refers to a pattern of
       sentencing, well, we have other, it’s not a pattern until he is convicted. We
       have other matters that we will address in other forums, and I would ask the
       Court to take this one on its own merits.

       We believe that Taylor made known to the court sufficiently his exception to the

trial judge considering any pending criminal charges in other cases or un-adjudicated

juvenile matters.

                    ii. The Merits.

       Three grounds exist for appellate review of the adequacy of a sentence: “(1) whether

the sentence constitutes cruel and unusual punishment or violates other constitutional

requirements; (2) whether the [trial court] was motivated by ill-will, prejudice[,] or other

impermissible considerations; and (3) whether the sentence is within statutory limits.”

Sharp, 446 Md. at 685–86, 133 A.3d at 1099 (quoting Jones v. State, 414 Md. 686, 693,

997 A.2d 131, 135 (2010)) (internal quotation marks omitted). Indeed, “sentencing

judge[s] [are] vested with virtually boundless discretion.” Logan v. State, 289 Md. 460,

480, 425 A.2d 632 (1981).

       Judges should fashion sentences “based upon the facts and circumstances of the

crime committed and the background of the defendant, including his or her reputation, prior

offenses, health, habits, mental and moral propensities, and social background.” Jackson

v. State, 364 Md. 192, 199, 772 A.2d 273 (2001) (quoting Poe v. State, 341 Md. 523, 531–

32, 671 A.2d 501, 505 (1996)) (internal quotation marks omitted). We “must read the trial

court’s statements in the context of the entire sentencing proceeding to determine whether

                                            52
the trial court’s statements could lead a reasonable person to infer that the trial court might

have been motivated by an impermissible consideration.” Sharp, 446 Md. at 689, 133 A.3d

at 1101 (brackets and internal quotation marks omitted).

       There is nothing in Maryland law mandating that the principles of the Sentencing

Guidelines bind sentencing judges. Teasley v. State, 298 Md. 364, 370, 470 A.2d 337, 340

(1984).

       As stated in the preface to the revised Guidelines, the Guidelines are not
       mandatory; instead, they “complement rather than replace the judicial
       decision-making process or the proper exercise of judicial discretion.”
       Judges, therefore, may sentence outside the range suggested by the
       Guidelines, either more or less severely, but in doing so they are requested
       to state reasons in writing for departing from the range of sentences
       recommended by the Guidelines [but are not required to].

Teasley, 298 Md. at 367, 470 A.2d at 338. Trial judges may view, therefore, along with

past criminal convictions or criminal contacts with the justice system, “reliable evidence

of conduct which may be opprobrious although not criminal, as well as details and

circumstances of criminal conduct for which the person has not been tried.” Logan, 289
Md. at 481, 425 A.2d at 643 (quoting Henry v. State, 273 Md. 131, 147-48, 328 A.2d 293,

303 (1974)). Further, trial judges are free to consider reliable evidence concerning the

events surrounding a criminal charge for which a defendant was acquitted. Id.

       Taylor acknowledges, as he must, the deference afforded to trial judges during

sentencing proceedings, but contends, nevertheless, that the “State offered no evidence

whatsoever –reliable or otherwise – about these bald accusation of [Taylor’s] criminal

conduct.” (quotation marks omitted). We disagree. The State produced the following at

the sentencing proceeding:

                                              53
[The State:] Your Honor, [Taylor] has one adult conviction for indecent
exposure. He pled guilty in front of Your Honor on January 23rd of this year.
He was sentenced to three years suspend all but nine months, placed on three
years supervised probation, ordered at that time to have a psychological
evaluation. And my understanding is that has not been completed at this
point. That is his only adult conviction. [Taylor] has several other contacts,
but none of which as an adult resulted in conviction.

THE COURT: Is that why he’s going be in front of me tomorrow, on a
violation of probation?

[Defense Counsel]: Yes.

[The State]: Yes, Judge. Your Honor, he has 13 contacts — if Your
Honor is prepared and ready —

THE COURT: I’m ready to hear.

[The State:] . . . . [Taylor] has 13 contacts with the juvenile justice system,
three of which involve assaults and reckless endangerment. Six of which
involve thefts. Three of which involve burglaries. Four of which involve
malicious destruction of property. Three that involve trespass. One resisting
arrest, and one false report. Most notably he has a contact with DJS for
malicious burning.

       [Taylor], however, [] has [two] out of those 13 contacts . . . [that]
resulted in adjudication. I’m sorry, two of those contacts resulted in
adjudication. That is an offense that occurred 10/6/05, it was an assault
second degree and reckless endangerment. The other, which it was
adjudicated 12/23/05, the offense date 6/17/05, it’s a malicious destruction
of property, burglary in the third, and a trespass.

                        *             *              *

[The State:] Your Honor, the State is recommending the maximum and that
it be run consecutive. This Defendant has quite a pattern of this behavior.
Not only was he convicted for an offense in ‘07, he is currently pending trial
on two other pending cases of the very same nature. I don’t know if Your
Honor would find it fruitful to defer sentencing until the resolution of those.

THE COURT: No, I don’t think it’s necessary.



                                      54
       [The State:] All right. He’s stood trial, the one victim has been here all day,
       I actually excused her thinking that we might not go to sentencing so late in
       the day, her case went to trial November 19th. The jury was hung in that
       case. The State intends at this point to retry [Taylor] for those acts. He stands
       trial in January for acts very similar in nature.

(emphasis added).

       It is clear that the trial judge considered permissibly reliable evidence38 consisting

of his prior contact with Taylor; the similarity in nature of Taylor’s adult convictions to his

present crimes; and his 13 juvenile contacts – especially given that Taylor was 20 years old

at the time of his present conviction. We are not convinced that a reasonable person would

infer that the trial judge’s sentence was motivated by impermissible considerations. We

find no abuse of discretion.

                                           JUDGMENT OF THE CIRCUIT COURT
                                           FOR WICOMICO COUNTY AFFIRMED.
                                           COSTS IN THIS COURT TO BE PAID BY
                                           APPELLANT.




       38
         The reliability of the State’s assertions were strengthened by Taylor’s counsel’s
confirmation to the sentencing judge that Taylor was, in fact, to stand trial before the same
sentencing judge the subsequent day for a violation of Taylor’s probation for an indecent
exposure conviction on 22 January 2008.
                                              55